Exhibit 10.1

AMENDMENT NO. 5

TO

MARINA VILLAGE OFFICE TECH LEASE

THIS AMENDMENT NO. 5 TO MARINA VILLAGE OFFICE TECH LEASE (this “Fifth
Amendment”) is made and entered into as of May 31, 2013 (the “Effective Date”),
by and between LEGACY PARTNERS I ALAMEDA, a Delaware limited liability company
(“Landlord”), and INSITE VISION INCORPORATED, a Delaware corporation (“Tenant”).

R  E  C  I  T  A  L  S :

A. Reference is hereby made to that certain Marina Village Industrial Gross
Office Tech Lease dated as of September 1, 1996 (the “Original Lease”) between
Alameda Real Estate Investments, a California limited partnership (“Alameda”)
and Tenant, as amended by that certain: (i) Amendment No. 1 to Marina Village
Office Tech Lease dated July 20, 2001 (the “First Amendment”) between Alameda
and Tenant; (ii) Amendment No. 2 to Marina Village Office Tech Lease dated
August 1, 2003 (the “Second Amendment”) between Alameda and Tenant;
(iii) Amendment No. 3 to Marina Village Office Tech Lease dated November 21,
2006 (the “Third Amendment”) between Landlord (successor-in-interest to Alameda)
and Tenant; and (iv) Amendment No. 4 to Marina Village Office Tech Lease dated
April 1, 2007 (the “Fourth Amendment”) between Landlord and Tenant.

B. The Original Lease, as so amended, shall be referred to herein as the
“Lease”.

C. Pursuant to the Lease, Tenant is currently leasing from Landlord the
following (collectively, the “Existing Premises”): (i) that certain premises
commonly known as Suites 100, 103 and 104, containing approximately 20,254
rentable square feet of space (collectively, the “Challenger Premises”)
comprising the entire rentable area of that certain building addressed as 2020
Challenger Drive, Alameda, California (the “Challenger Building”); and (ii) that
certain premises commonly known as Suite 100, containing approximately 18,869
rentable square feet of space (the “Existing Atlantic Premises”) located in that
certain building addressed as 965 Atlantic Avenue, Alameda, California (the
“Atlantic Building”). The Challenger Building and the Atlantic Building are
sometimes collectively referred to herein as the “Building.” The Existing
Premises are part of a multi-building commercial project known as “Marina
Village” and located on an approximately 200-acre site on the estuary side of
the island of Alameda (the “Project”).

D. Landlord and Tenant now desire to amend the Lease to (i) extend the Extended
Term (as defined in the Third Amendment) for the Existing Premises, (ii) expand
the Existing Premises to include the certain premises (the “Atlantic Expansion
Space”) containing approximately 5,042 rentable square feet of space within the
Atlantic Building and comprising the balance of the rentable area of the
Atlantic Building, as depicted on the floor plan attached hereto as Exhibit A,
and (iii) modify various terms and provisions of the Lease, all as hereinafter
provided.

 

-1-



--------------------------------------------------------------------------------

E. All capitalized terms when used herein shall have the same meanings given
such terms in the Lease unless expressly superseded by the terms of this Fifth
Amendment.

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Extension of Extended Term. The Extended Term for the Existing Premises,
which is currently scheduled to expire on December 31, 2013, is hereby extended
until December 31, 2020, unless sooner terminated as provided in the Lease, as
amended by this Fifth Amendment. Notwithstanding the scheduled date for
expiration of the Extended Term provided in the previous sentence, the period
from June 1, 2013 (the “Second Extended Term Commencement Date”) through and
including December 31, 2020 (the “Second Extended Term Expiration Date”) is
sometimes referred to herein as the “Second Extended Term”. All references to
the term or the Extended Term in the Original Lease, as amended by this Fifth
Amendment, shall mean the term of the Lease, as previously extended, or the
Extended Term, in each case as further extended by this Fifth Amendment,
including by the Option Term (as defined below), if Tenant properly and timely
exercises its Extension Option (as defined below).

2. Existing Premises Base Rent.

2.1. Challenger Premises Base Rent. Notwithstanding anything in the Lease, as
hereby amended, to the contrary, commencing on June 1, 2013 and ending on the
Second Extended Term Expiration Date, the Base Rent payable by Tenant for the
Challenger Premises shall be paid separate and apart from the Base Rent payable
for the Existing Atlantic Premises and the Atlantic Expansion Space, and shall
be as set forth in the following schedule:

 

Period of

Second Extended Term

  

Annual

Base Rent

  

Monthly Installment

of Base Rent

  

Monthly Base Rental Rate

per Rentable Square Foot of

the Challenger Premises

6/1/13-5/31/14

   $230,895.60    $19,241.30    $0.95

6/1/14-5/31/15

   $243,048.00    $20,254.00    $1.00

6/1/15-5/31/16

   $255,200.40    $21,266.70    $1.05

6/1/16-5/31/17

   $267,352.80    $22,279.40    $1.10

6/1/17-5/31/18

   $279,505.20    $23,292.10    $1.15

6/1/18-5/31/19

   $291,657.60    $24,304.80    $1.20

6/1/19-12/31/20

   $303,810.00    $25,317.50    $1.25

 

-2-



--------------------------------------------------------------------------------

2.2. Existing Atlantic Premises Base Rent. Notwithstanding anything in the
Lease, as hereby amended, to the contrary, commencing on June 1, 2013 and ending
on the Second Extended Term Expiration Date, the Base Rent payable by Tenant for
the Existing Atlantic Premises shall be paid separate and apart from the Base
Rent payable for the Atlantic Expansion Space and the Challenger Premises, and
shall be as set forth in the following schedule:

 

Period of
Second Extended

Term

  

Annual
Base Rent

  

Monthly Installment

of Base Rent

  

Monthly Base Rental Rate

per Rentable Square Foot of the

Existing Atlantic

Premises

6/1/13-5/31/14

   $344,170.56    $28,680.88    $1.52

6/1/14-5/31/15

   $355,491.96    $29,624.33    $1.57

6/1/15-5/31/16

   $366,813.36    $30,567.78    $1.62

6/1/16-5/31/17

   $378,134.76    $31,511.23    $1.67

6/1/17-5/31/18

   $389,456.16    $32,454.68    $1.72

6/1/18-5/31/19

   $400,777.56    $33,398.13    $1.77

6/1/19-12/31/20

   $412,098.96    $34,341.58    $1.82

3. Addition of Atlantic Expansion Space. Commencing upon the Atlantic Expansion
Space Commencement Date (as defined in Section 4 below), the Existing Premises
shall be expanded to include the Atlantic Expansion Space, thereby increasing
the size of the Existing Premises to 44,165 rentable square feet (i.e., 18,869
rentable square feet in the Existing Atlantic Premises + 5,042 rentable square
feet in the Atlantic Expansion Space + 20,254 rentable square feet in the
Challenger Premises). The Atlantic Expansion Space shall be leased on the same
terms and conditions set forth in the Lease, subject to the modifications set
forth in this Fifth Amendment. Effective from and after the Atlantic Expansion
Space Commencement Date, (i) the “Premises” shall mean the Existing Premises and
the Atlantic Expansion Space, and (ii) the “Atlantic Premises” shall mean the
Existing Atlantic Premises and the Atlantic Expansion Space.

4. Atlantic Expansion Space Commencement Date. For purposes of this Fifth
Amendment, the term “Atlantic Expansion Space Commencement Date” shall mean the
earlier of: (i) the date Tenant commences business operations in the Atlantic
Expansion Space (meaning that Tenant is actually operating its business from the
Atlantic Expansion Space, rather than preparing the Atlantic Expansion Space for
its business and occupancy, even if such preparation involves having some of
Tenant’s personnel in the Atlantic Expansion Space); and (ii) January 1, 2015.
The term for the Atlantic Expansion Space (the “Atlantic Expansion Space Term”)
shall commence on the Atlantic Expansion Space Commencement Date and expire
coterminously with the Second Extended Term with respect to the Existing
Premises on the Second Extended Term Expiration Date (i.e., December 31, 2020).
The date that the Atlantic Expansion Space Commencement Date actually occurs
shall be confirmed by the parties in writing in an Amendment No. 6 to Marina
Village Office Tech Lease (“Amendment No. 6”), which Amendment No. 6 shall be in
substantially the form of Exhibit C attached hereto. Amendment No. 6 shall be
delivered by Landlord to Tenant after the Atlantic Expansion Space Commencement
Date occurs, and Tenant shall execute and return such Amendment No. 6 to
Landlord within five (5) business days after Tenant’s receipt thereof; provided,
however, that if Amendment No. 6 is not factually correct, then Tenant shall
make such changes as are necessary to make Amendment No. 6 factually correct and
shall thereafter execute and return such corrected Amendment No. 6 to Landlord
within such five (5) business day period and thereafter the dates set forth on
such corrected Amendment No. 6 shall be conclusive and binding upon

 

-3-



--------------------------------------------------------------------------------

Tenant and Landlord, unless Landlord, within five (5) business days following
receipt of Tenant’s changes, sends a notice to Tenant rejecting Tenant’s
changes, whereupon this procedure shall be repeated until the parties mutually
agree upon the contents of Amendment No. 6. Failure of Tenant to execute and
deliver to Landlord within such 5-business day period Amendment No. 6 submitted
by Landlord or failure of Landlord to reject Tenant’s changes thereto within
such 5-business day period, as applicable, shall constitute an acknowledgment by
Tenant or Landlord (as applicable) that the statements included in Amendment
No. 6 so submitted by Landlord or Tenant (as applicable) are true and correct,
without exception, and binding upon Landlord and Tenant.

5. Atlantic Expansion Space Base Rent. During the Atlantic Expansion Space Term,
the Base Rent payable by Tenant for the Atlantic Expansion Space shall be
calculated separate and apart from the Base Rent payable for the Existing
Premises (i.e., the Existing Atlantic Premises and the Challenger Premises), and
shall be as set forth in the following schedule:

 

Period of Atlantic

Expansion
Space Term

  

Annual

Base Rent

  

Monthly

Installment of

Base Rent

  

Monthly Base Rental

Rate per Rentable

Square Foot of the

Atlantic Expansion

Space

*Atlantic Expansion

Space Commencement
Date – 5/31/14

   $91,966.08    $7,663.84    $1.52

**6/1/14-5/31/15

   $94,991.28    $7,915.94    $1.57

6/1/15-5/31/16

   $98,016.48    $8,168.04    $1.62

6/1/16-5/31/17

   $101,041.68    $8,420.14    $1.67

6/1/17-5/31/18

   $104,066.88    $8,672.24    $1.72

6/1/18-5/31/19

   $107,092.08    $8,924.34    $1.77

6/1/19-12/31/20

   $110,117.28    $9,176.44    $1.82

 

* Not applicable if the Atlantic Expansion Space Commencement Date occurs after
May 31, 2014.

** If the Atlantic Expansion Space Commencement Date occurs after June 1, 2014,
payment of Base Rent at the applicable rental rate shown in the chart above
shall commence on the actual Atlantic Expansion Space Commencement Date.

 

-4-



--------------------------------------------------------------------------------

6. Tenant’s Percentage Share. Due to the revised number of rentable square feet
contained within the Premises (i.e., the Existing Premises and the Atlantic
Expansion Space) as compared to the Existing Premises, from and after the
Atlantic Expansion Space Commencement Date, the “Tenant’s Percentage Share”
Section of the Basic Lease Information attached to the Original Lease (last
amended by Section 7 of the Third Amendment) shall be deleted in its entirety
and replaced with the following:

 

“Tenant’s Percentage Share:  

Atlantic Premises – 23,911 rsf/23,911 rsf = 100%

 

Challenger Premises – 20,254 rsf/20,254 = 100%”

7. Condition of Premises; Landlord’s Work; Refurbishment Allowance.

7.1. Condition of Premises. Except as provided in Sections 7.2 and 7.3 below,
and without limiting Landlord’s obligations under Paragraphs 7 and 8 of the
Original Lease, as amended by this Fifth Amendment, (i) Landlord shall not be
obligated to provide or pay for (or contribute any improvement or refurbishment
allowance for) any improvements, work or services related to the improvement,
remodeling or refurbishment of the Existing Premises and/or the Atlantic
Expansion Space, and (ii) Tenant shall accept (A) the Existing Premises in its
“AS IS” condition as of the Effective Date, and (B) the Atlantic Expansion Space
in its “AS IS” condition as of the Effective Date and the Atlantic Expansion
Space Commencement Date, except that Landlord shall ensure that the Atlantic
Expansion Space is in broom-clean condition on the date Landlord delivers the
Atlantic Expansion Space to Tenant. Notwithstanding the foregoing to the
contrary, if (1) as of the Atlantic Expansion Space Commencement Date, the base,
shell and core systems and equipment of the Atlantic Building which serve the
Atlantic Expansion Space are not in good order, condition and repair, and
(2) Tenant becomes aware thereof and delivers to Landlord written notice (the
“Non-Compliance Notice”) of such base, shell and core systems and equipment not
being in such condition described hereinabove on or before the date which is
ninety (90) days after the Atlantic Expansion Space Commencement Date (the
“Non-Compliance Outside Date”), then Tenant’s sole remedy shall be that Landlord
shall, at Landlord’s sole cost and expense (which shall not be included in
Operating Expenses), do that which is necessary to bring such base, shell and
core systems and equipment of the Atlantic Building which serve the Atlantic
Expansion Space in good order, condition and repair within a reasonable period
of time after Landlord’s receipt of the Non-Compliance Notice. If Tenant fails
to deliver the Non-Compliance Notice to Landlord on or prior to the
Non-Compliance Outside Date, Landlord shall have no obligation to perform the
work described hereinabove (but such release of such obligation shall not
relieve Landlord of its other repair obligations under the Lease, as hereby
amended, including, without limitation, Paragraph 8(b) of the Original Lease, as
added by Section 9.4(a) below).

7.2. Landlord’s Work. In a good workmanlike manner and in accordance with all
applicable laws, Landlord shall, at Landlord’s sole cost and expense, perform
the following work using Building standard materials (collectively, “Landlord’s
Work”): (i) with respect to the Atlantic Building, (A) modify the existing
handicap access ramp on the exterior of the Atlantic Building as and to the
extent necessary to correct any existing non-compliance of the ramp with
applicable laws in effect as of the date of execution and delivery of this Fifth
Amendment, (B) seal the cracks on the façade of the Atlantic Building at the
entrance thereof to the extent existing as of the date of execution and delivery
of this Fifth Amendment, (C) install a seismic actuated gas shutoff valve at the
gas mains into the Atlantic Building, and (D) add a flexible pipe section to the
fire sprinkler line outside the Atlantic Building for seismic concerns, similar
to the sections added to other buildings in the Project including the Challenger
Building; and (ii) with respect to the Challenger Building, install a seismic
actuated gas shutoff valve at the gas mains into the Challenger Building. Tenant
acknowledges that Landlord will be performing Landlord’s Work during Tenant’s
occupancy of the Existing Premises under the Lease, as hereby

 

-5-



--------------------------------------------------------------------------------

amended (and may be performing Landlord’s Work during Tenant’s occupancy of the
Atlantic Expansion Space), and Tenant agrees that: (1) Tenant shall reasonably
cooperate with Landlord and Landlord’s schedule of performance of Landlord’s
Work during such occupancy so that Landlord may timely perform Landlord’s Work
without unreasonable interference from Tenant (and in connection therewith,
Landlord may cause Landlord’s Work to be performed during normal business hours
as reasonably necessary to complete the same in a timely manner, without any
obligation to pay overtime or other premiums); and (2) Tenant shall accept all
reasonable inconveniences associated with the performance of Landlord’s Work and
agrees that the performance of Landlord’s Work shall not constitute a
constructive eviction of Tenant, nor entitle Tenant to any Rent abatement
compensation (except as otherwise provided in Paragraph 7(d) of the Original
Lease, as added by Section 9.3 below) or other damages from Landlord, nor
subject Landlord to any liability, except for any injury to persons or damage to
property (but not loss of business or other consequential damages) to the extent
caused by Landlord’s negligence or willful misconduct and not insured or
required to be insured by Tenant under the Lease, as hereby amended; provided,
however, Landlord agrees to use commercially reasonable efforts to minimize
unreasonable interference with Tenant’s use of and access to the Existing
Premises (and following the Atlantic Expansion Space Commencement Date, the
Atlantic Expansion Space, as the case may be) as a result of such Landlord’s
Work.

7.3. Refurbishment Allowance.

(a) Refurbishment Allowance. Notwithstanding Section 7.1 above to the contrary,
provided Tenant is not then in default under the Lease, as hereby amended, after
expiration of all applicable notice and cure periods, Tenant shall be entitled
to receive from Landlord a Refurbishment Allowance (as defined below) to help
Tenant pay for the out-of-pocket costs actually incurred by Tenant during the
applicable Refurbishment Allowance Availability Period (as defined below) for
the design, permitting and construction of alterations to and refurbishment of
the improvements in the Existing Premises and/or the Atlantic Expansion Space,
which are made by or on behalf of Tenant during the applicable Refurbishment
Allowance Availability Period and are permanently affixed to the Existing
Premises and/or the Atlantic Expansion Space, including, without limitation,
those certain alterations described in the “Scope of Work” attached hereto as
Exhibit D (collectively, the “Refurbishment Work”). As used herein, the
“Refurbishment Allowance” shall mean an amount up to, but not exceeding,
(i) $1,104,125.00 (i.e., $25.00 per rentable square foot of the entire Existing
Premises and the Atlantic Expansion Space) during the period from February 1,
2013 through and including May 31, 2014, and (ii) $220,825.00 (i.e., $5.00 per
rentable square foot of the entire Existing Premises and the Atlantic Expansion
Space) during the period from February 1, 2013 through and including
November 30, 2015 (each period set forth in clauses (i) and (ii) hereinabove
shall be referred to as a “Refurbishment Allowance Availability Period”). The
construction and installation of the Refurbishment Work by Tenant shall be made
in accordance with the terms of Paragraph 8(c) of the Original Lease (as amended
by Paragraph 5 of the Addendum attached to the Original Lease), except that:

(i) all Refurbishment Work shall be subject to the mutual approval of the
parties, including the mutual approval of all space plans, working

 

-6-



--------------------------------------------------------------------------------

drawings and specifications therefor (collectively, the “Refurbishment Plans”)
prepared by architects and engineers selected by Tenant (and reasonably approved
by Landlord), at Tenant’s cost (which cost may be paid out of the Refurbishment
Allowance);

(ii) Landlord has established specifications (the “Specifications”) for the
Building standard components to be used in the construction of the Refurbishment
Work (a copy of which Specifications are attached hereto as Exhibit B), and
unless otherwise agreed to by Landlord, the Refurbishment Work shall comply with
the Specifications;

(iii) the Refurbishment Work shall be performed by a general contractor selected
by Tenant (the “Contractor”) pursuant to the following procedures: (A) Tenant
will put the Refurbishment Plans out for competitive bid to at least three (3)
licensed, bonded and insured general contractors designated by Tenant and
approved by Landlord (one of which general contractors shall be Legacy Partners
CDS, Inc., an affiliate of Landlord); (B) Tenant shall provide Landlord with
copies of all of such bids of the bidding general contractors (which shall
contain all major trade subcontractors’ bids incorporated therein), and a
reconciliation shall be performed by Tenant to adjust inconsistent or incorrect
assumptions so that a like-kind comparison can be made and the low bidder for
the general contractor determined; and (C) Tenant shall select the Contractor
from such bidding general contractors taking into account the following factors:
(1) the bidding general contractor which provides the lowest bid; (2) the
bidding general contractor’s experience and reputation in constructing systems
and improvements for laboratory and office space; and (3) the quality of the
proposed improvements and systems in such bidding general contractors’ bid;
provided, however, if Tenant selects as the Contractor a bidding general
contractor which is other than the bidding general contractor providing the
lowest bid, then Landlord shall have the right to approve such Contractor,
provided Landlord’s approval shall not be unreasonably withheld or delayed; and

(iv) Tenant shall not be required to remove any Refurbishment Work described in
the “Scope of Work” attached hereto as Exhibit D upon the expiration or earlier
termination of the Lease, as hereby amended.

(b) Disbursement of Refurbishment Allowance. Landlord shall disburse the
Refurbishment Allowance to help Tenant pay for the costs of the design,
construction, acquisition and installation of the Refurbishment Work actually
incurred by Tenant (collectively, the “Refurbishment Costs”) during the
applicable Refurbishment Allowance Availability Period, which Refurbishment
Costs shall include a construction supervision and management fee payable to
Landlord in an amount equal to three and one-half percent (3.5%) of the total
Refurbishment Costs (the “CM Fee”); provided, however, no CM Fee shall be
charged by Landlord as part of the Refurbishment Costs or otherwise if Legacy
Partners CDS, Inc. is retained as the Contractor. Disbursements from the
Refurbishment Allowance shall be made pursuant to this Section 7.3(b) on a
progress payment basis as the Refurbishment Costs are incurred for the
Refurbishment

 

-7-



--------------------------------------------------------------------------------

Work (in all events prior to the expiration of the applicable Refurbishment
Allowance Availability Period, subject to the limitations set forth
hereinbelow), and after Landlord has received all of the following
(collectively, the “Refurbishment Work Draw Documents”): (i) a request for
payment of Tenant’s Contractor, in a commercially reasonable form, describing
the portion of the Refurbishment Work which is the subject of such request for
payment, and setting forth the amount of the Refurbishment Costs incurred in
connection with the portion of the Refurbishment Work which is the subject of
such request for payment; (ii) invoices which are, to Tenant’s knowledge,
factually correct from all of Tenant’s Agents (as defined below) for labor and
materials rendered in connection with such portion of the Refurbishment Work and
included for payment in the applicable request for payment; and
(iii) conditional executed mechanics’ lien waivers and releases from the
Contractor and all subcontractors and other persons or entities performing such
portion of the Refurbishment Work (collectively, “Tenant’s Agents”) which shall
comply with the appropriate provisions of California Civil Code Section 8132
through 8138. Within thirty (30) days after Landlord’s receipt of the
Refurbishment Work Draw Documents, Landlord shall deliver a check to Tenant made
jointly payable to the Contractor and Tenant in payment of the lesser of (A) the
amounts so requested by Tenant in the applicable Refurbishment Work Draw
Documents, less a ten percent (10%) retention (the aggregate amount of such
retentions to be known as the “Final Retention”), and (B) the balance of any
remaining available portion of the Refurbishment Allowance (not including the
Final Retention). If the CM Fee is applicable, then Landlord shall deduct the CM
Fee from the Final Retention. Subject to the provisions of this Section 7.3(b),
a check for the Final Retention (less the CM Fee, if applicable) payable jointly
to Tenant and Contractor shall be delivered by Landlord to Tenant following the
completion of all of the Refurbishment Work, as evidenced by Tenant’s delivery
to Landlord of properly executed mechanics lien releases in compliance with both
California Civil Code Section 8134 and either Section 8136 or Section 8138. In
no event shall Landlord be obligated to make disbursements pursuant to this
Section 7.3: (1) more often than once per month; (2) in a total amount which
exceeds the Refurbishment Allowance; (3) before the commencement of the
applicable Refurbishment Allowance Availability Period; (4) with respect to any
Refurbishment Work Draw Documents delivered before or after the applicable
Refurbishment Allowance Availability Period; and (5) notwithstanding anything to
the contrary in this Section 7.3, if as of (x) May 31, 2014 (i.e., the
expiration of the Refurbishment Allowance Availability Period pertaining to the
portion of the Refurbishment Allowance totaling $1,104,125.00), all or any
portion of such $1,104,125.00 amount is unused, such unused portion shall revert
to Landlord and Tenant shall not be entitled to receive such unused portion of
the Refurbishment Allowance), and (y) November 30, 2015 (i.e., the expiration of
the Refurbishment Allowance Availability Period pertaining to the portion of the
Refurbishment Allowance totaling $220,825.00), all or any portion of such
$220,825.00 amount is unused, such unused portion shall revert to Landlord and
Tenant shall not be entitled to receive such unused portion of the Refurbishment
Allowance). In addition, Tenant shall not be entitled to receive in cash or as a
credit against any rental or otherwise, any portion of the Refurbishment
Allowance not used to pay for the Refurbishment Costs.

 

-8-



--------------------------------------------------------------------------------

8. Option to Extend Second Extended Term. Section 10 of the Third Amendment is
hereby deleted in its entirety and in lieu thereof, Landlord hereby grants to
Tenant one (1) option (the “Extension Option”) to extend the term of the Lease
(as hereby amended) for all, but not less than all, of the entire Premises
(i.e., the Existing Premises and the Atlantic Expansion Space) (the “Renewal
Premises”) for a period of five (5) years (“Option Term”) immediately following
the expiration of the Second Extended Term and the Atlantic Expansion Space Term
(i.e., the Option Term shall be for the period commencing on January 1, 2021 and
ending on December 31, 2025), which Extension Option shall be exercisable only
by written Exercise Notice (as defined below) delivered by Tenant to Landlord as
provided below.

8.1. Option Rent. The annual Base Rent payable by Tenant during the Option Term
(the “Option Rent”): (i) with respect to the Challenger Premises shall be equal
to the greater of (A) the Challenger Floor Base Rent (as defined hereinbelow),
and (B) the Challenger Fair Market Rental Rate (as defined hereinbelow); and
(ii) with respect to the Atlantic Premises shall be equal to the greater of
(A) the Atlantic Floor Base Rent (as defined hereinbelow), and (B) the Atlantic
Fair Market Rental Rate (as defined hereinbelow). As used herein, (1) the
“Challenger Floor Base Rent” shall mean an amount equal to the product of
(x) $1.25, multiplied by (y) twelve (12), multiplied by (z) the number of
rentable square feet in the Challenger Premises, which Challenger Floor Base
Rent will be increased as of the first (1st) anniversary of the commencement
date of the Option Term and each annual anniversary thereafter during the Option
Term by three percent (3%) on a cumulative and compounded basis, and (2) the
“Atlantic Floor Base Rent” shall mean an amount equal to the product of
(x) $1.82, multiplied by (y) twelve (12), multiplied by (z) the number of
rentable square feet in the Atlantic Premises, which Atlantic Floor Base Rent
will be increased as of the first (1st) anniversary of the commencement date of
the Option Term and each annual anniversary thereafter during the Option Term by
three percent (3%) on a cumulative and compounded basis. As used herein, the
“Challenger Fair Market Rental Rate” shall mean the annual base rent at which
non-equity tenants, as of the commencement of the Option Term, will be leasing
non-sublease space comparable in size, location and quality to the Challenger
Premises for a comparable term, which comparable space is located in the other
existing buildings in the Project which are office buildings, and in other
single story office buildings in the Alameda Office Market that are of age and
quality comparable to the Building (collectively, “Comparable Buildings”),
taking into consideration all free rent and other out-of-pocket concessions
generally being granted at such time for such comparable space for the Option
Term (including, without limitation, any tenant improvement allowance provided
for such comparable space, with the amount of such tenant improvement allowance
to be provided for the Challenger Premises during the Option Term to be
determined after taking into account the age, quality and layout of the tenant
improvements in the Challenger Premises as of the commencement of the Option
Term); provided, however, if Tenant does not deliver the Tangible Net Worth
Documentation to Landlord with Tenant’s Interest Notice (as those terms are
defined below), or if Landlord is not satisfied with Tenant’s Tangible Net Worth
evidenced by the Tangible Net Worth Documentation delivered to Landlord, then
the Challenger Fair Market Rental Rate shall mean the annual base rent at which
non-equity tenants, as of the commencement of the Option Term, will be leasing
non-sublease space comparable in size, location and quality to the Challenger
Premises on an “as-is” basis for a comparable term, which comparable space is
located in the Comparable Buildings (specifically excluding any free rent,
tenant improvements, tenant improvement allowance or other rental concessions
provided for such comparable space), and Landlord shall not be required to
provide

 

-9-



--------------------------------------------------------------------------------

any free rent, tenant improvements, tenant improvement allowance or other rental
concessions for the Option Term. As used herein, the “Atlantic Fair Market
Rental Rate” shall mean the annual base rent at which non-equity tenants, as of
the commencement of the Option Term, will be leasing non-sublease space
comparable in size, location and quality to the Atlantic Premises for a
comparable term, which comparable space is located in the Comparable Buildings,
taking into consideration all free rent and other out-of-pocket concessions
generally being granted at such time for such comparable space for the Option
Term (including, without limitation, any tenant improvement allowance provided
for such comparable space, with the amount of such tenant improvement allowance
to be provided for the Atlantic Premises during the Option Term to be determined
after taking into account the age, quality and layout of the tenant improvements
in the Atlantic Premises as of the commencement of the Option Term); provided,
however, if Tenant does not deliver the Tangible Net Worth Documentation to
Landlord with Tenant’s Interest Notice, or if Landlord is not satisfied with
Tenant’s Tangible Net Worth evidenced by the Tangible Net Worth Documentation
delivered to Landlord, then the Atlantic Fair Market Rental Rate shall mean the
annual base rent at which non-equity tenants, as of the commencement of the
Option Term, will be leasing non-sublease space comparable in size, location and
quality to the Atlantic Premises on an “as-is” basis for a comparable term,
which comparable space is located in the Comparable Buildings (specifically
excluding any free rent, tenant improvements, tenant improvement allowance or
other rental concessions provided for such comparable space), and Landlord shall
not be required to provide any free rent, tenant improvements, tenant
improvement allowance or other rental concessions for the Option Term. All other
terms and conditions of the Lease, as hereby amended, shall apply throughout the
Option Term; however, Tenant shall have no extension or renewal option beyond
the Extension Option described in this Section 8.

8.2. Exercise of Option. The Extension Option shall be exercised by Tenant, if
at all, only in the following manner: (i) Tenant shall deliver written notice
(“Interest Notice”) to Landlord not before October 1, 2019 and not later than
December 31, 2019 stating that Tenant may be interested in exercising the
Extension Option, and together with the Interest Notice, Tenant may deliver
evidence (collectively, the “Tangible Net Worth Documentation”) to Landlord of
Tenant’s then-current tangible net worth and net income, in the aggregate,
computed in accordance with generally accepted accounting principles, but
excluding goodwill as an asset (collectively, “Tangible Net Worth”);
(ii) Landlord, after receipt of Tenant’s Interest Notice, shall deliver written
notice (the “Option Rent Notice”) to Tenant on or prior to January 31, 2020
setting forth Landlord’s determination of the Option Rent; and (iii) subject to
Tenant’s right to object to the Challenger Fair Market Rental Rate and the
Atlantic Fair Market Rental Rate as set forth in the next sentence, if Tenant
wishes to exercise the Extension Option, Tenant shall, on or before March 31,
2020 (the “Exercise Date”), exercise the Extension Option by delivering written
notice (“Exercise Notice”) thereof to Landlord. If Landlord determines in
Landlord’s Option Rent Notice that the Option Rent for the Challenger Premises
for the Option Term shall equal the Challenger Fair Market Rental Rate pursuant
to Section 8.1(i)(B) above, and/or that the Option Rent for the Atlantic
Premises for the Option Term shall equal the Atlantic Fair Market Rental Rate
pursuant to Section 8.1(ii)(B) above, then concurrently with Tenant’s delivery
of the Exercise Notice, Tenant may object, in writing, to Landlord’s
determination of the Challenger Fair Market Rental Rate and/or the Atlantic Fair
Market Rental Rate, as the case may be, for the Option Term set forth in the
Option Rent Notice, in which event such Challenger Fair Market Rental Rate
and/or Atlantic Fair Market Rental Rate, as the case may be, shall be determined

 

-10-



--------------------------------------------------------------------------------

pursuant to Section 8.3 below. Tenant’s failure to deliver the Interest Notice
or Exercise Notice on or before the applicable delivery dates therefor specified
hereinabove shall be deemed to constitute Tenant’s waiver of the Extension
Option. If Tenant timely delivers the Exercise Notice and does not affirmatively
state therein that Tenant accepts Landlord’s determination of the Challenger
Fair Market Rental Rate and/or the Atlantic Fair Market Rental Rate, as the case
may be, set forth in the Option Rent Notice, then Tenant shall be deemed to have
objected to Landlord’s determination of such Challenger Fair Market Rental Rate
and/or Atlantic Fair Market Rental Rate, as the case may be, in which event such
Challenger Fair Market Rental Rate and/or Atlantic Fair Market Rental Rate, as
the case may be, shall be determined pursuant to Section 8.3 below. If Landlord
determines in Landlord’s Option Rent Notice that the Option Rent for the
Challenger Premises shall equal the Challenger Floor Base Rent pursuant to
Section 8.1(i)(A) above and/or that the Option Rent for the Atlantic Premises
shall equal the Atlantic Floor Base Rent pursuant to Section 8.1(ii)(A) above,
as the case may be, such determination shall be final and conclusive, and the
following provisions of Section 8.3 shall not apply with respect to such
applicable determination.

8.3. Determination of Option Rent. If Landlord determines in Landlord’s Option
Rent Notice that the Option Rent for the Challenger Premises for the Option Term
shall equal the Challenger Fair Market Rental Rate pursuant to Section 8.1(i)(B)
above and/or that the Option Rent for the Atlantic Premises for the Option Term
shall equal the Atlantic Fair Market Rental Rate pursuant to Section 8.1(ii)(B)
above, as the case may be, and Tenant timely and appropriately objects in
writing pursuant to Section 8.2 above with respect to such Challenger Fair
Market Rental Rate and/or Atlantic Fair Market Rental Rate, as the case may be,
for the Option Term, then Landlord and Tenant shall attempt to agree upon such
Challenger Fair Market Rental Rate and/or Atlantic Fair Market Rental Rate, as
the case may be, using their good-faith efforts. If Landlord and Tenant fail to
reach agreement by the date (the “Outside Agreement Date”) which is twenty
(20) days following Tenant’s delivery of the Exercise Notice, then Tenant shall
have the right, within two (2) business days after the Outside Agreement Date,
to rescind the Exercise Notice for the Option Term by delivering written notice
of such rescission (the “Rescission Notice”) to Landlord. If Tenant timely and
properly delivers to Landlord the Rescission Notice for the Option Term pursuant
to the foregoing, then (i) Tenant shall be deemed to have rescinded the Exercise
Notice for the Option Term, (ii) the Extension Option shall be null and void as
of the date Tenant delivered such Rescission Notice to Landlord, and
(iii) Landlord and Tenant shall have no further liability to the other under
this Section 8. Tenant’s failure to timely deliver the Rescission Notice shall
be deemed to be Tenant’s election to proceed with the exercise of Tenant’s
Extension Option for the Option Term and to have the Challenger Fair Market
Rental Rate and/or Atlantic Fair Market Rental Rate, as the case may be,
determined pursuant to the following provisions of this Section 8.3. If Tenant
does not timely deliver the Rescission Notice, then each party shall submit to
the other party a separate written determination of such Challenger Fair Market
Rental Rate and/or Atlantic Fair Market Rental Rate, as the case may be, within
ten (10) business days after the Outside Agreement Date, and such determinations
shall be submitted to arbitration in accordance with the provisions of Sections
8.3(a) through (h) below. The failure of Tenant or Landlord to submit a written
determination of such Challenger Fair Market Rental Rate and/or Atlantic Fair
Market Rental Rate, as the case may be, within such ten (10) business day period
shall conclusively be deemed to be such party’s approval of such Challenger Fair
Market Rental Rate and/or Atlantic Fair Market Rental Rate, as the case may be,
submitted within such ten (10) business day period by the other party.

 

-11-



--------------------------------------------------------------------------------

(a) Landlord and Tenant shall each appoint one (1) arbitrator who shall by
profession be a real estate leasing broker who shall have (i) been active over
the ten (10) year period ending on the date of such appointment in the leasing
of the Comparable Buildings, (ii) no financial interest in Landlord or Tenant,
and (iii) not represented or employed or engaged the appointing party during
such 10-year period. The determination of the arbitrators shall be limited
solely to the issue of whether Landlord’s or Tenant’s submitted Challenger Fair
Market Rental Rate and/or Atlantic Fair Market Rental Rate, as the case may be,
is the closer to the actual Challenger Fair Market Rental Rate and/or Atlantic
Fair Market Rental Rate, as the case may be, as determined by the arbitrators,
taking into account the requirements with respect thereto set forth in
Section 8.1 above. Each such arbitrator shall be appointed within fifteen
(15) days after the Outside Agreement Date.

(b) The two (2) arbitrators so appointed shall, within fifteen (15) days after
the date of the appointment of the last appointed arbitrator, agree upon and
appoint a third arbitrator who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two (2) arbitrators.

(c) The three (3) arbitrators shall, within thirty (30) days after the date of
appointment of the third arbitrator, reach a decision as to which of Landlord’s
or Tenant’s submitted Challenger Fair Market Rental Rate and/or Atlantic Fair
Market Rental Rate, as the case may be, is closer to the actual Challenger Fair
Market Rental Rate and/or Atlantic Fair Market Rental Rate, as the case may be,
and shall select such closer determination as the Challenger Fair Market Rental
Rate and/or Atlantic Fair Market Rental Rate, respectively, and notify Landlord
and Tenant thereof.

(d) The decision of the majority of the three (3) arbitrators shall be binding
upon Landlord and Tenant.

(e) If either Landlord or Tenant fails to appoint an arbitrator within the time
period specified in Section 8.3(a) above, the arbitrator appointed by one of
them shall reach the decision set forth in Section 8.3(c) above, notify Landlord
and Tenant thereof, and such arbitrator’s decision shall be binding upon
Landlord and Tenant.

(f) If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, a third arbitrator shall be appointed by the Superior Court in and
for the county of Alameda, California.

(g) Each party shall pay the fees and expenses of the arbitrator appointed by or
on behalf of it, and each shall pay one-half of the fees and expenses of the
third arbitrator, if any.

(h) In no event shall the applicable Option Rent selected by the arbitrator(s)
pursuant to this Section 8.3 be less than the Challenger Floor Base Rent with
respect to the Challenger Premises or the Atlantic Floor Base Rent with respect
to the Atlantic Premises, as the case may be.

 

-12-



--------------------------------------------------------------------------------

8.4. Default; Rights Personal. Notwithstanding the foregoing, at Landlord’s
option, in addition to any other remedies available to Landlord under the Lease
(as hereby amended), at law or in equity, the Extension Option shall not be
deemed properly exercised if as of the date of delivery of the Exercise Notice
by Tenant Tenant is in monetary or material non-monetary default under the Lease
(as hereby amended) beyond all applicable notice and cure periods. Tenant’s
Extension Option is personal to the original Tenant executing this Fifth
Amendment (the “Original Tenant”) and any entity or person to which the Original
Tenant’s entire interest in the Lease, as hereby amended, has been assigned
pursuant to Section 12(j) of the Original Lease (each, an “Affiliate”) and may
not be assigned or exercised, voluntarily or involuntarily, by or to, any person
or entity other than the Original Tenant or such Affiliate assignee, as the case
may be, and shall only be available to and exercisable by the Original Tenant or
such Affiliate assignee, as the case may be, when the Original Tenant or such
Affiliate assignee, as the case may be, is in actual and physical possession of
the entire Renewal Premises.

9. Single-Tenant Building Modifications. As of (i) the Effective Date, Tenant
leases the entire rentable square footage of the Challenger Building and is the
sole tenant of the Challenger Building, and (ii) the Atlantic Expansion Space
Commencement Date, Tenant shall lease the entire rentable square footage of the
Atlantic Building and shall be the sole tenant in the Atlantic Building.
Accordingly, the following modifications shall be made to the Lease (A) with
respect to the Challenger Premises, effective from and after the Effective Date,
and (B) with respect to the Atlantic Premises, effective from and after the
Atlantic Expansion Space Commencement Date, and in connection therewith, during
the period (1) from the Effective Date through and including the day before the
Atlantic Expansion Space Commencement Date, all references in Sections 9.1
through 9.6 below to the “Premises” shall mean the Challenger Premises, only,
and the “Building” shall mean the Challenger Building, only, and (2) from and
after the Atlantic Expansion Space Commencement Date, all references in
Sections 9.1 through 9.6 below to the “Premises” shall mean both the Challenger
Premises and the Atlantic Premises, and the “Building” shall mean both the
Challenger Building and the Atlantic Building (provided, however, paragraph
Section 8(e) of the Original Lease [as added by Section 9.4(b) below] shall
apply with respect to both the Challenger Building and the Atlantic Building
from and after the Effective Date):

9.1. Gross-Up Provision. The fourth (4th) sentence of Paragraph 4(a) of the
Original Lease (as replaced by Section 2 of the First Amendment), which provides
for an adjustment of Operating Expenses to assume 95% occupancy of the Building,
shall be deleted.

9.2. Janitorial Service. Landlord shall not be obligated to provide any
janitorial services to the Premises or replace any light bulbs, lamps, starters
and ballasts for lighting fixtures within the Premises. Tenant shall be solely
responsible, at Tenant’s sole cost and expense, for (i) performing all
janitorial services, trash removal and other cleaning of the Premises, and
(ii) replacement of all light bulbs, lamps, starters and ballasts for lighting
fixtures within the Premises, all as appropriate to maintain the Premises in a
manner consistent with the age and quality of the Building and Project. Such
services to be provided by Tenant shall be performed by contractors and pursuant
to service contracts reasonably approved by Landlord. Landlord shall have the
right to inspect the Premises upon reasonable notice to Tenant to confirm
compliance with the terms of the Lease, as hereby amended.

 

-13-



--------------------------------------------------------------------------------

9.3. Services. Paragraph 7 of the Original Lease (as amended by Paragraph 4 of
the Addendum attached to the Original Lease) shall be deleted in its entirety
and replaced with the following:

“7. Services.

a. Tenant’s Responsibility. Tenant shall be solely responsible, at its sole cost
and expense, for the furnishing of all services and utilities to the Premises,
including, but not limited to HVAC, electricity, water, telephone,
telecommunications, cleaning, pest control, trash removal and security services
(as well as maintenance and repairs of the Premises in accordance with the
provisions of Paragraph 8(a) below and providing the janitorial and other
services to the Premises as provided in Section 9.2 of that certain Amendment
No. 5 to Marina Village Office Lease dated May 31, 2013 between Landlord and
Tenant [the “Fifth Amendment”]). In connection with the foregoing, Tenant hereby
agrees that (i) Landlord shall have absolutely no obligation to provide any such
or other services or utilities to the Premises, it being agreed that this Lease
is in the nature of a “single-tenant building” lease (although Landlord shall
maintain and keep in service the existing utility connections located outside
the Building and connected to the exterior of the Building as necessary for
distribution of such utilities to the Premises by Tenant), (ii) Tenant shall
contract directly with the applicable utility providers to provide all such
utilities to the Premises, which utilities shall be separately metered, at
Tenant’s cost, and (iii) Tenant shall pay for the cost of such utilities
consumed at the Premises (and for all services provided to the Premises)
directly to the applicable provider thereof. All such services and utilities for
the Premises shall be provided in such a manner so as to maintain the Premises
and the Building in a condition consistent with the age and quality of the
Building and the Comparable Buildings, and if Tenant fails to do so, and such
failure shall continue for fifteen (15) days after written notice from Landlord
(which notice and cure period shall not be required in the event of an
emergency), Landlord shall have the right to provide such services and/or such
utilities and any charges or costs reasonably incurred by Landlord in connection
therewith shall be deemed additional rent due and payable by Tenant within
ten (10) days after receipt by Tenant of a written statement thereof from
Landlord.

b. Overstandard Tenant Use. If Tenant shall use, or desire to use, electricity,
water, HVAC or any other utilities for the Premises in quantities that exceed
the capacity of the equipment supplying the same to the Building, then, subject
to applicable law, and subject to Landlord’s approval, which shall not be
unreasonably withheld, conditioned or delayed, Tenant shall, at Tenant’s sole
cost and expense, install such supplemental equipment as may be reasonably
required to provide such excess capacity.

c. Interruption of Use. Subject to Section 7(d) below, Tenant agrees that
Landlord shall not be liable for damages, by abatement of rent or otherwise, for
failure to furnish or delay in furnishing any utilities or services (including
telephone and telecommunication services), or for any diminution in the quality
or

 

-14-



--------------------------------------------------------------------------------

quantity thereof, when such failure or delay or diminution is occasioned, in
whole or in part, by necessary and/or elective repairs, replacements, or
improvements (subject, however, to Section 7(d)(ii) below), by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
or other fuel at the Building or Project after reasonable effort to do so, by
any accident or casualty whatsoever, by act or default of Tenant or other
parties, or by any other cause; and such failures or delays or diminution shall
never be deemed to constitute an eviction or disturbance of Tenant’s use and
possession of the Premises or relieve Tenant from paying rent (except as
otherwise provided in Section 7(d) below) or performing any of its obligations
under this Lease. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any services or utilities to the Premises.

d. Special Abatement. If Tenant’s use of the Premises (or any portion thereof)
is materially and adversely interfered with as a result of, and Tenant in fact
does not use all or a portion of the Premises, as a result of, (i) Landlord’s
failure to maintain and keep in service (whether due to Landlord’s negligence,
misconduct or otherwise) the existing utility connections located outside the
Building and connected to the exterior of the Building as necessary for
distribution to the Premises by Tenant of those utilities that are part of the
Tenant provided services and utilities in accordance with Paragraph 7(a) above,
and/or (ii) Landlord’s elective (as opposed to necessary) repairs, replacements
or improvements (in each case, an “Abatement Event”), then Tenant shall deliver
written notice to Landlord of such Abatement Event (the “Abatement Event
Notice”). If such Abatement Event continues for five (5) consecutive business
days after Landlord’s receipt of the Abatement Event Notice (“Eligibility
Period”), then Tenant’s obligation to pay Base Rent and Tenant’s Percentage
Share of Operating Expenses and Property Taxes shall be abated or reduced, as
the case may be, from and after the Eligibility Period and shall continue during
such time that such Abatement Event continues to so materially and adversely
interfere with Tenant’s use of (and as a result thereof Tenant does not use) all
or any portion of the Premises, with such abatement to be in the proportion that
the rentable square feet of the portion of the Premises so materially and
adversely interfered with (and that Tenant does not use) bears to the total
rentable square feet of the Premises. To the extent Tenant shall be entitled to
abatement of Base Rent and Tenant’s Percentage Share of Operating Expenses and
Property Taxes because of a damage or destruction pursuant to Paragraph 10 of
this Lease (as amended by Paragraph 7 of the Addendum attached to this Lease and
Section 9.5 of the Fifth Amendment) or a taking pursuant to Paragraph 11 of this
Lease, then the Eligibility Period shall not be applicable.”

 

-15-



--------------------------------------------------------------------------------

9.4. Maintenance, Repairs and Alterations. Paragraph 8 of the Original Lease
shall be modified as follows:

(a) Paragraphs 8(a) and 8(b) of the Original Lease (as amended by Paragraph 5 of
the Addendum attached to the Original Lease) shall be deleted in their entirety
and replaced with the following:

“a. Tenant’s Repairs. Subject to Landlord’s repair obligations in Section 8(b)
below, and except for any damage by casualty which is not Tenant’s obligation to
repair pursuant to Paragraph 10 below, Tenant shall, at Tenant’s own expense,
and with contractors reasonably acceptable to Landlord and subject to Tenant’s
compliance with the following provisions of this Paragraph 8(a) and the
provisions of Paragraph 8(c) below, keep the Building and every part thereof
(except those portions of the Building which are Landlord’s obligation to
maintain pursuant to Paragraph 8(b) below), including, without limitation, all
tenant improvements, alterations, additions, equipment, restrooms, fixtures and
furnishings therein (including all of the Building’s systems and equipment
located within the Building and the HVAC equipment on the roof of the Building,
subject, however, to Landlord’s obligations regarding replacement of such HVAC
equipment as expressly provided below in Section 8(e)), all interior walls and
wall coverings, doors, windows, glass, plate glass, ceilings, and skylights, in
an order, repair and condition consistent with the age and quality of the
Building and the Comparable Buildings. Such repair obligations shall include,
without limitation, replacement of items as may be necessary to keep same in the
condition required hereinabove (subject to Landlord’s replacement obligations
set forth below in Section 8(e) below with respect to the Building’s HVAC
equipment on the roof of the Building), notwithstanding that such replacements
may be considered capital expenditures in accordance with accounting practices,
and shall also include repairs of items above the ceiling, repairs of items
below the floors (but not the floor slabs), and/or repairs of items within
walls, such as, but not limited to, all plumbing and pipes for restrooms, the
equipment providing distribution within the Building of the HVAC from the HVAC
equipment on the roof, and the equipment providing distribution within the
Building of all electricity and all other utilities required for the Premises
(including all electrical panels in equipment rooms or elsewhere within the
Building). Landlord shall have approval rights (in its sole but good faith
discretion) with respect to repairs and/or replacements which may: (i) affect
the roof and/or the HVAC equipment thereon; (ii) affect or consist of any of the
structural components of the Building; (iii) adversely affect or consist of any
of the Building’s systems and equipment; (iv) affect the exterior of the
Building or any portion of the Project located outside of the Building, or can
be seen from outside the Building; and/or (v) change the character of the
Building as an office/laboratory building (any of such items set forth in
clauses (i) through (v) hereinabove shall sometimes be referred to as the
“Landlord’s Approval Items”). Tenant’s repair obligations set forth hereinabove
shall include, without limitation, the obligation to promptly and adequately
repair all damage to the Building and replace or repair all damaged or broken
fixtures and appurtenances (subject, however, to the provisions of Paragraph 10
below regarding casualty damage to the Building); provided however, that if
Tenant fails to commence such repairs within ten (10) business days after
written notice from Landlord and thereafter diligently pursue such repairs to
completion, Landlord

 

-16-



--------------------------------------------------------------------------------

may, but need not, make such repairs and replacements, and Tenant shall pay
Landlord the cost thereof, including a five percent (5%) administration fee
sufficient to reimburse Landlord for all overhead, general conditions, fees and
other costs or expenses arising from Landlord’s involvement with such repairs
and replacements forthwith upon being billed for same. Tenant shall, at its own
cost and expense, enter into regularly scheduled preventive maintenance/service
contracts (and with maintenance contractors) reasonably approved by Landlord for
the maintenance and service of all of the items listed above in this
Paragraph 8(a) which Tenant is obligated to maintain. Tenant shall deliver to
Landlord full and complete copies of all such contracts entered into by Tenant
prior to entering into same. Notwithstanding any other provision herein to the
contrary, Tenant may continue to use of the laboratory benches, casework, fume
hoods and laminar flow hoods located in the Premises as of the Effective Date at
no additional cost throughout the Second Extended Term, as the same may be
further extended.

b. Landlord’s Repairs. Anything contained in Paragraph 8(a) above to the
contrary notwithstanding, and subject to Paragraphs 10 and 11 of this Lease,
Landlord shall maintain, as part of Operating Expenses, the following
(collectively, “Landlord’s Repair Items”): (i) the common areas of the Project
(including those systems and equipment located outside the Building but serving
the Building, but excluding the HVAC equipment located on the roof of the
Building, subject, however, to Landlord’s obligations regarding replacement of
the HVAC equipment located on the roof of the Building provided in Section 8(e)
below); (ii) the structural portions of the roof (including the roof membrane);
(iii) the foundation and floor slabs of the Building; and (iv) the exterior
walls and load-bearing portions of walls (excluding wall coverings, painting,
glass and doors) of the Building; provided, however, to the extent such
maintenance and repairs are caused by the act, neglect, fault of or omission of
any duty by Tenant, its agents, employees, contractors, subtenants, licensees or
invitees, Tenant shall pay directly to Landlord as additional rent (but not as
part of Operating Expenses), the reasonable cost of such maintenance and
repairs. Landlord shall not be liable for any failure to make any such repairs,
or to perform any maintenance and there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Project, Building or the Premises or in or to fixtures,
appurtenances and equipment therein. Tenant hereby waives and releases its right
to make repairs at Landlord’s expense under Sections 1941 and 1942 of the
California Civil Code; or under any similar law, statute, or ordinance now or
hereafter in effect.

In addition to the foregoing obligations, Landlord shall comply with all
applicable laws (including, without limitation, the Americans With Disabilities
Act of 1990 or any other applicable state or federal accessibility laws or
regulations) relating to Landlord’s Repair Items. The cost of such compliance
(other than the cost to correct any non-compliance of Landlord’s Repair Items
with laws that exist as of the Effective Date of the Fifth Amendment [as defined

 

-17-



--------------------------------------------------------------------------------

in the Fifth Amendment]) shall be included in Operating Expenses (provided,
however, to the extent the cost of such compliance pertains to a capital
improvement, such cost shall be amortized, including interest on the unamortized
cost at a rate equal to Landlord’s cost of funds [the “Interest Rate”] in equal
annual installments over the reasonable useful life of the applicable capital
improvement as established by the manufacturer of the applicable capital
improvement) Landlord shall provide reasonable evidence to Tenant of its cost of
funds.”

(b) The following shall be added as new Section 8(e) of the Original Lease:

“(e) HVAC Equipment. Notwithstanding anything in this Section 8 to the contrary,
if either party reasonably determines that the HVAC equipment located on the
roof of the Building requires replacement instead of repairs, Landlord and
Tenant shall negotiate in good faith to determine whether such replacements
(instead of repairs) will be required to be performed. If repairs rather than
replacements are required to be made, all repair costs with respect to the HVAC
equipment on the roof of the Building shall be incurred by Tenant, at Tenant’s
sole cost and expense; provided, however, if any required repairs are capital
repairs (meaning, the aggregate cost thereof will exceed thirty-three percent
(33%) or more of the replacement value of such repair item), then such capital
repairs shall be performed by Landlord at Landlord’s sole cost and expense,
provided further, however, (i) the cost of such capital repairs so paid by
Landlord shall be amortized (including interest on the unamortized cost at the
Interest Rate) in equal annual installments over the useful life of such repair
item in accordance with standard real estate management and accounting practices
consistently applied by Landlord, and shall be included in Operating Expenses,
and (ii) if any such capital repairs are required due to the negligence or
willful misconduct of Tenant or Tenant’s agents, employees, contractors,
subtenants, licensees or invitees (including as a result of Tenant’s failure to
perform its maintenance and repair obligations set forth in this Section 8),
then such capital repairs shall be performed by Tenant at Tenant’s sole cost and
expense. If it is determined by the parties that replacements of the HVAC
equipment on the roof of the Building are required to be performed, such
replacements shall be performed by Landlord at Landlord’s sole cost and expense;
provided, however, that (A) the cost of such replacements so paid by Landlord
shall be amortized (including interest on the unamortized cost at the Interest
Rate) in equal annual installments over the useful life of such replacement as
established by the manufacturer of such replacement, and shall be included in
Operating Expenses, and (B) if any such replacements are required due to an act,
omission or negligence of Tenant or Tenant’s agents, employees, contractors,
subtenants, licensees or invitees (including as a result of Tenant’s failure to
perform its maintenance and repair obligations set forth in this Section 8),
then such replacements shall be performed by Tenant at Tenant’s sole cost and
expense.”

 

-18-



--------------------------------------------------------------------------------

9.5. Physical Damage Insurance on the Building. The following shall be added to
the end of Section 9(a) of the Original Lease (as amended by Paragraph 6 of the
Addendum attached to the Original Lease):

“In addition to any property damage insurance Tenant is required to maintain as
provided hereinabove, Tenant shall procure Physical Damage Insurance covering
all interior portions of the Building, including all improvements, alterations
and additions now existing or hereafter made to the interior of the Building
(including, without limitation, any Refurbishment Work [as defined in the Fifth
Amendment], but specifically excluding Landlord’s Repair Items, and excluding
the HVAC equipment located on the roof of the Building). Such insurance shall be
written on the same basis and shall be maintained in the same manner as the
property damage insurance pursuant to and in accordance with the terms and
provisions hereinabove. Landlord shall maintain throughout the Second Extended
Term (as the same may be further extended) broad form property damage insurance
insuring Landlord’s Repair Items and the HVAC equipment located on the roof of
the Building. Any damage that is covered by Landlord’s insurance (or that would
have been covered if Landlord had maintained the insurance required to be
maintained by it under this Lease), shall not be charged to Tenant either
directly or as an Operating Expense.”

9.6. Damage or Destruction. Paragraph 10 of the Original Lease (as amended by
Paragraph 7 of the Addendum attached to the Original Lease) shall be amended in
the following respects:

(a) In the event of a damage to or destruction of the Building, Landlord shall
not be obligated to repair or restore Tenant’s personal property in the
Premises.

(b) If the cost of any repair by Landlord of any damage to any portion of the
Building which is other than Landlord’s Repair Items exceeds the amount of
insurance proceeds received by Landlord from Tenant’s insurance carrier, as
assigned by Tenant, the cost of such repairs shall be paid by Tenant to Landlord
prior to Landlord’s repair of the damage. Landlord agrees that if the HVAC
equipment located on the roof of the Building is damaged as a result of a
casualty, Landlord shall repair and/or replace such damaged HVAC equipment.

10. Miscellaneous Modifications. The Lease shall be modified as follows:

10.1. From and after the Effective Date, with respect to Paragraph 4(a) of the
Original Lease (as replaced by Section 2 of the First Amendment):

(a) the following shall be added to the end of clause (1) thereof: “and/or the
Project (subject to the immediately following sentence, as added by
Section 10.1(c) of the Fifth Amendment), including, without limitation, (A) the
cost of any capital improvements or other costs (I) which are intended as a
labor-saving device or to effect other economies in the operation or maintenance
of the Building (but not in

 

-19-



--------------------------------------------------------------------------------

excess of the cost savings reasonably anticipated to result to Tenant
therefrom), (II) made to the Building and/or the Project (subject to the
immediately following sentence, as added by Section 10.1(c) of the Fifth
Amendment) or any portion thereof that are required under any governmental law
or regulation first enacted after the Effective Date of the Fifth Amendment, or
(III) which are Conservation Costs, as defined below (but not in excess of the
cost savings reasonably anticipated to result to Tenant therefrom); provided,
however, that if any such cost described in (I), (II) or (III) above is a
capital improvement, such cost shall be amortized (including interest on the
unamortized cost at the Interest Rate) in equal annual installments over the
reasonable useful life of the applicable capital improvement as established by
the manufacturer of such capital improvement, (B) the costs and expenses of
complying with, or participating in, conservation, recycling, sustainability,
energy efficiency, waste reduction or other programs or practices implemented or
enacted from time to time at the Building and/or Project, including, without
limitation, in connection with any LEED (Leadership in Energy and Environmental
Design) rating or compliance system or program, including that currently
coordinated through the U.S. Green Building Council or Energy Star rating and/or
compliance system or program (collectively, “Conservation Costs”) (but not in
excess of the cost savings reasonably anticipated to result to Tenant
therefrom), and (C) the costs of maintenance, repair, and/or operation of the
parking lots, walkways and landscaping of the Project (subject to the
immediately following sentence, as added by Section 10.1(c) of the Fifth
Amendment).”

(b) the following shall be added to the end of clause (2) thereof: “and/or the
Project (subject to the immediately following sentence, as added by
Section 10.1(c) of the Fifth Amendment)”;

(c) the following shall be added after the third (3rd) sentence thereof:
“Notwithstanding the foregoing to the contrary, certain of the Operating
Expenses incurred in connection with the Project shall be reasonably and
equitably shared among the Building and/or the other buildings in the Project.”;
and

(d) clause (x) thereof shall be deleted and replaced with: “(x) costs of items
considered capital improvements, capital repairs, capital replacements, and/or
capital equipment, all as determined in accordance with generally accepted
accounting principles, consistently applied, except for capital repairs, which
shall be determined pursuant to Section 8(e) below, as added by Section 9.4(b)
of the Fifth Amendment, except as expressly permitted in clause (1)
hereinabove.”

10.2. From and after the Effective Date, the following shall be added as new
Section 8(d) of the Original Lease:

“(d) Removal of Tenant Property by Tenant. Upon the expiration or any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are specifically made the responsibility of Landlord
under this Lease excepted. Upon such

 

-20-



--------------------------------------------------------------------------------

expiration or termination, Tenant shall, without expense to Landlord, remove or
cause to be removed from the Premises all furniture, equipment, free-standing
cabinet work, trade fixtures and other articles of personal property owned by
Tenant or installed or placed by Tenant at its expense in the Premises, and all
debris and rubbish, and such similar articles of any other persons claiming
under Tenant, and Tenant shall repair at its own expense all damage to the
Premises and Building resulting from such removal. Notwithstanding any other
provision of this Lease to the contrary, Tenant shall have no obligation to
remove any (i) improvements existing in the Premises as of the Effective Date of
the Fifth Amendment, (ii) any Refurbishment Work described in the “Scope of
Work” attached hereto as Exhibit D, or (iii) telephone, data and other cabling
and wiring (including any cabling and wiring associated with the Wi-Fi Network,
if any) installed or caused to be installed by Tenant in the Premises at any
time. Upon the expiration or any earlier termination of this Lease, Tenant shall
have the right, but not the obligation (unless such specialized improvement was
previously designated by Landlord to be removed pursuant to Section 8(c) above),
to remove from the Premises any specialized improvements paid for and installed
by Tenant in the Premises from Tenant’s own funds so long as Tenant repairs at
its own expense all damage to the Premises and Building resulting from such
removal.”

10.3. From and after the Effective Date, with respect to Section 16(c) of the
Original Lease, the phrase “or sell” shall be added after the word “refinance”
therein, and the phrase “lender” set forth two (2) times therein shall be
deleted and replaced with: “lender and/or prospective purchaser, as the case may
be”.

10.4. From and after the Effective Date, the following shall be added to the end
of the penultimate sentence of Section 17 of the Original Lease: “and Tenant’s
right to quiet possession of the premises shall not be disturbed by such
purchaser at the foreclosure sale, grantee under the deed in lieu of foreclosure
or ground lessor, as the case may be, so long Tenant is not in default under
this Lease and so long as Tenant shall pay the rent and observe and perform all
of the provisions of this Lease, unless this Lease is otherwise terminated
pursuant to its terms.”

10.5. From and after June 1, 2013, Section 9 of the Third Amendment shall be
deleted in its entirety and of no further force or effect.

11. SNDA. Tenant hereby acknowledges that as of the Effective Date there is a
deed of trust encumbering, and in force against, the Building in favor of U.S
BANK, N.A AS SUCCESSOR IN INTEREST TO WELLS FARGO BANK, N.A , as Trustee for the
registered holders of J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP.,
Commercial Mortgage Pass-Through Certificates, Series 2006-FL2 (the “Current
Lender”). Simultaneously with Tenant’s execution of this Fifth Amendment,
Landlord, Tenant and Current Lender shall sign, notarize and deliver a
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit E attached hereto (the “Current SNDA”). The

 

-21-



--------------------------------------------------------------------------------

fees and costs charged to Landlord by the Lender in connection with the Current
SNDA are set forth on Exhibit F attached hereto; Tenant shall pay for $1,123.50
of such costs and fees within thirty (30) days after the mutual execution and
delivery of this Fifth Amendment and Landlord shall pay for $1,500.00 of such
costs and fees.

12. California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Existing Premises and the Atlantic Expansion Space have
not undergone inspection by a Certified Access Specialist (CASp).

13. Brokers. Tenant represents and warrants to Landlord that Tenant has not
dealt with any broker in connection with this Fifth Amendment except for Kidder
Matthews, representing Tenant (the “Broker”), and insofar as Tenant knows, no
other broker negotiated or participated in the negotiations of this Fifth
Amendment or is entitled to any commission in connection herewith. Landlord
shall pay the brokerage commissions owing to the Broker in connection with this
Fifth Amendment pursuant to the terms of a separate written agreement between
Landlord and the Broker. Each party agrees to indemnify, defend, protect and
hold the other party harmless from and against any and all Claims with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of the indemnifying party’s dealings with any real estate broker or
agent in connection with this Fifth Amendment other than the Broker. The terms
of this Section 11 shall survive the expiration or earlier termination of the
Lease (as hereby amended).

14. Successors and Assigns. Subject to any provisions of the Lease (as hereby
amended) restricting assigning or subletting by Tenant and subject to the
provisions for the transfer of Landlord’s interest, the Lease (as hereby
amended) shall bind the parties, their successors and assigns.

15. No Further Modification. Except as set forth in this Fifth Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.

16. Counterparts. This Fifth Amendment may be executed in multiple counterparts,
each of which is to be deemed original for all purposes, but all of which
together shall constitute one and the same instrument.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be duly
executed by their duly authorized representatives as of the date first above
written.

 

LANDLORD:     LEGACY PARTNERS I ALAMEDA, LLC,     a Delaware limited liability
company,     Owner    

By: Legacy Partners Commercial, L.P.,

      a California limited partnership,

      as Property Manager and Agent for Owner

          By: Legacy Partners Commercial, Inc.,                  its General
Partner

 

   

By: /s/ Hanna Eyal                                                         

Name: Hanna Eyal

Its: Senior Vice President

DRE #01178811

BL DRE #01464134

 

 

TENANT:    

INSITE VISION INCORPORATED,

a Delaware corporation

    By:  

/s/ Louis Drapeau

      Name: Louis Drapeau       Title:  VP, Chief Financial Officer     By:  

 

      Name:       Title:

 

-23-



--------------------------------------------------------------------------------

EXHIBIT A

DEPICTION OF ATLANTIC EXPANSION SPACE

[Attached].

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

LOGO [g594582g31d63.jpg]

 

 

EXHIBIT A

-2-



--------------------------------------------------------------------------------

EXHIBIT B

SPECIFICATIONS

PARTITIONS

 

A. DEMISING PARTITION AND CORRIDOR WALLS

 

  1. 3-5/8” (or match existing)- 20 gauge metal studs—24” on center maximum from
floor to ceiling grid. (Provide backing for cabinet as required).

 

  2. 5/8” Type ‘X’ gypsum wallboard one layer each side of studs, fire taped
only.

 

  3. Height from floor to ceiling grid.

 

  4. Seismic bracing per code.

 

  5. Two rows of continuous acoustical sealant—bottom tracks. R-11 batt type
fiberglass insulation between studs.

Note:

 

  •   All partitions to be paint finished on smooth surfaces GA-214, level 5
smoothness.

 

  •   One hour rated walls where required based on occupancy group.

 

  •   All interior 1-hour corridors to be tunnel construction in compliance with
UBC requirements for one-hour fire rated assembly.

 

B. TYPICAL INTERIOR PARTITION (Non rated)

 

  1. 3-5/8” (or match existing)—25 gauge metal studs—24” on center maximum.
(provide backing for wall mounted cabinetry or equipment as required).

 

  2. 5/8” Type ‘X’ gypsum wallboard one layer each side of studs.

 

  3. Height from floor to ceiling grid—approximately 9’-0” or 10’-0” based on
structure cost at all floors; regular ceiling tiles must be scribed.

 

  4. Seismic bracing per code.

 

  5. All exterior corners with corner beads. All exposed edges finished with
metal trim.

Note:

 

  •   All partitions to be paint finished on smooth surfaces GA-214, level 5
smoothness.

 

  •   Partitions must connect to building mullions or walls. Mechanical
fasteners to mullions shall not be allowed.

 

C. PERIMETER DRYWALL (at office areas)

 

  1. 2-1/2”—25 gauge metal studs 24” on center to 6” above suspended ceiling (or
as required by Title-24 for full height envelope, refer to demising wall
specification.

 

  2. 5/8” Type ‘X’ gypsum wallboard one layer on one side.

 

  3. Height—floor slab to 6” above ceiling grid.

 

  4. All exterior corners with corner beads.

Note:

 

  •   All partitions to be paint finished on smooth surfaces GA-214, level 5
smoothness.

 

D. COLUMN FURRING

 

  1. 5/8” Type ‘X’ gypsum wallboard, one layer on 2 1/2” – 25 gauge metal studs,
UNO.

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

  2. Height—floor slab to 2” above ceiling grid.

 

  3. All exterior corners with corner beads.

Note:

 

  •   All partitions to be paint finished on smooth surfaces GA-214, level 5
smoothness.

 

E. INSULATION

 

  1. Insulation at all perimeter walls and roof per specifications.

 

  2. All common area walls including corridor, conference, copy rooms and lunch
room to receive R-11 within partition cavity and four feet on either side of
partition over ceiling at demising wall (if not full height).

 

F. FIRE BLOCKING

 

  1. 2-1/2” 20 Gauge metal studs.

 

  2. 5/8” gypsum wallboard one layer on one side.

 

  3. Height from top of suspended ceiling to structure above as required by
code.

 

  4. Locate as required by code for the proposed tenant space plans.

 

G. PAINTING

 

  1. All gypsum board walls to receive a prime coat (hi-build PVA sealer) and
two (2) coats to cover of ‘carefree’ eggshell finish paint or equal.

 

  2. Semi-gloss paint at all kitchens, break rooms, restrooms and server/copy
rooms.

DOORS, FRAMES AND HARDWARE

Note: all doors and hardware within existing buildings to match U.O.N.

 

A. INTERIOR TENANT DOOR ASSEMBLY (non-rated doors within office suites)

 

  1. Interior doors: shall be 3’0” wide x full height x 1  3⁄4“ blind end” flush
doors (unless otherwise specified), solid core, pre-finished with plain sliced
select white maple, book-match with clear sealer. All doors shall be 20 minute
fire rated.

 

  2. (existing condition) Doors shall be pre-finished and match existing core
doors in finish, material and appearance. Finish all edges. 5” top blocking at
doors w/closers.

 

  3. Interior Tenant doorframes to be prefinished rated Western Integrated
frames with factory finish; Color: Satin Aluminum.

 

  4. Corridor doorframes to Suites to be: Satin Aluminum.

 

  5. Hardware:

 

  (a) Interior Tenant Door.

 

QTY

  

SUBTYPE

  

ITEM DESCRIPTION

4

   Butts (2 pair per door)    Hager

1

   Latchset    Schlage “L” Series Mortise

1

   Lockset    Schlage “L” Series Mortise

1

   Door Stop    Glynn Johnson FB13, floor Dome

1

   Closer    LCN #4111 (where required)

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

  (b) Suite Entry Doors-Fire rated as required by occupancy and code
requirements.

 

QTY

  

SUBTYPE

 

ITEM DESCRIPTION

8    Hinges (4 pair per door)   Hager 1    Lockset   Schlage “L” Mortise 1   
Auto Flush Bolt               942 626 DCI 1    Dust Proof Strike   80 626 DCI 2
   Door Stops   Glynn Johnson FB13, floor Dome 1    Closer   LCN #4111 (where
required)

 

B. INTERIOR GLAZING

 

  1. (a)  1⁄4“ thick clear tempered glass in non-rated, prefinished frames by
Western Integrated frames with aluminum trim. Frame to be factory finished;
Color: Satin Aluminum (b) 1⁄4 thick clear tempered glass in non-rated, M-121
glass stops; Color: Satin Aluminum.

 

  2.  1⁄4“ thick tempered safety glass where required per code.

 

  3. Return gypsum board into opening at both sides, provide metal corner bead
all around opening. Finish to match wall.

 

  4. Provide two 20 Ga. metal studs fastened at 12” O.C. back-to-back at jambs
and head (minimum) as per detail. Provide seismic brace per code.

Note:

 

  •   All office doors to have 2’-0” wide by full height (inside window frame to
inside window frame) sidelights where possible. At areas where less than 2’-0”
is available, provide maximum. Sidelight frames to be integral with doorframes.

SUSPENDED ACOUSTICAL CEILING

Note: Tenant ceiling height at 9’-0” (installed at top of top exterior window
mullion).

 

  1. Grid: USG Donn Fineline DXFF Narrow 9/16” face with 1/8” reveal. Finish:
White Matte with white reveal, Suspension System with wire suspension and
seismic bracing per code. Wall angle: M9.

 

  2. Tile: USG 2’x2’x  3⁄4“ Millennia Tegular White.

 

  3. Seismic bracing per code.

 

  4. Seismic wires for lighting and electrical to be provided by acoustical
ceiling contractor.

WINDOW COVERINGS

 

  1. Exterior Window covering – horizontal: 1” mini-blinds as manufactured by
Levelor, series: Riviera Dustguard.

 

  2. Blinds to be sized to fit inside window module. Fasten to top horizontal
mullions only.

 

  3. Vertical blinds to be installed with building shell but costs allocated to
tenant improvement allowance.

FIRE SPRINKLER SYSTEM

 

  1. A pre-zoned sprinkler will be provided in all areas. Head locations will be
determined by a pre-zoned master layout. Modification of sprinkler locations and
piping, due to specific tenant layout, will be at tenant’s cost. Semi-recessed
pendent sprinkler heads with white escutcheon. Sprinkler to be centered in tile.

 

  2. Fire Sprinkler coverage light hazard, .33 gpm / 3,000 SF in shell and
modified per improvement.

 

  3. Gyp Board Ceilings: Fully recessed with cap at gypsum board ceiling.
Reliable Model F4FR Concealed automatic sprinkler with  1⁄2“—1  1⁄2“
adjustment—White.

 

EXHIBIT B

-3-



--------------------------------------------------------------------------------

SIGNAGE

Refer to Landlord

CABINETRY

 

  1. 6’-0” linear feet of upper and lower millwork allowable by building
standard.

 

  2. Plastic laminate horizontal and vertical surfaces.

 

  3. Horizontal and Verticals: See individual options under finishes for plastic
laminate specifications.

 

  4. Cabinetry Construction: Designation, APA C-D plugged with exterior glue,
 3⁄4“ thick or  3⁄4“ high pressure particle board. Min. density 45 PSF, U.N.O.

 

  5. Cabinetry: Plastic laminate finish, countertops and splashes shall be
constructed in accordance with WIC manual of Millwork, “Custom” grade.

 

  6. Hardware:

 

  a. Hinges: Self-closing type, fully concealed when the doors are closed. Shall
have independent vertical, horizontal and depth adjustment. Shall be steel with
nickel-plated finish. Hinges shall be one of the following products:

Brass America, Inc. Nos. 1200/1201.

Julius Blum, Inc. No.91.650.

Stanley Hardware Nos. 1511-2/1511-9x or equal.

 

  7. Pulls: 4” X 5/16” diameter wire pulls, brushed chrome finish. U.N.O.

 

  8. Adjustable Shelf Supports to be hole & pin type, Hafele 282.24.710 5MM
steel pin.

 

  9. Drawers: Provide heavy-duty  3⁄4 extension drawer slides.

 

  10. Mutes: Clear vinyl dot.

 

  11. Fasteners and Anchorages: Provide nails, screws, or other anchoring
devices of type, size material and finish suitable for intended use and required
to provide secure.

 

  12. Casework:

 

  a. Drawer Boxes: Provide sub-front and applied finish fronts securely
fastened, with square corners and self-edges. Provide drawers with metal studs.

 

  b. Doors: Flush overlay type with square corners, and self edged. Do not notch
door, cabinet ends or dividers to receive hinges.

 

  c. Shelves:  3⁄4“ thick for spans up to 35” and 1” thick for spans over 35” up
to 48” and adjustable to 1” centers. Do not recess metal shelf standards into
end panels; notch shelving to clear standards.

TENANT SUITE FINISH MATERIALS

 

A. PAINT

Field Color: Kelly Moore # 20 Western Acoustic (accent colors within open areas
may be used at designer’s discretion approved by Ownership).

 

EXHIBIT B

-4-



--------------------------------------------------------------------------------

B. FINISH STANDARD

 

         Carpet:

Shaw Contract Group: ‘Java’ or ‘Ripple’.

Installation: Direct Glue Down.

 

         Rubber Base:

Johnsonite tight lock wall base #11 Canvas. 2 1/2” cove base at resilient
flooring, 2 1/2” straight base at carpet (rolled goods only).

Rubber transition strip between carpet and resilient flooring, Color to match
base.

 

         VCT#1:

Armstrong ‘Stonetex Vinyl Composite Tile, Color #52139 Limestone Beige or #52128
Desert Dust , 12” x 12” x 1/8”.

 

         Plastic Lam.:

Formica #756-58 Natural Maple (base cabinet vertical surfaces).

 

         Plastic Lam.:

Formica #7022-58 Natural Canvas (horizontal surfaces & upper cabinets).

HEATING, VENTILATION AND AIR CONDITIONING

Furnish and install all materials and equipment necessary to provide complete
and usable air conditioning systems in tenant spaces including, but not
necessarily limited to, the following:

 

  A. Requirements shall be in accordance with title 24 and all other applicable
codes.

 

  B. CEILING DIFFUSER SPECIFICATION

 

  a. Ceiling diffusers shall have perforated face with frame style compatible
with the type of ceiling used. Surface mounted diffusers shall have gaskets to
prevent leakage. Diffuser faceplate shall have concealed hinges and latches.
Face plates shall be easily removable from the frame.

 

  b. Diffusers shall be modular core and shall have curved, adjustable blades
and shall be capable of delivering 1-way,2-way,3-way or 360 degree horizontal
ceiling pattern and be adjustable to obtain a down air pattern. Diffuser must
have high anti-smudge characteristics with center aspiration.

 

  c. Material shall be steel. Finish shall be Standard White baked enamel.

 

  d. Supply diffusers shall be Titus modular core PMC perforated face-size
24“x24” for lay-in ceiling tile.

 

  e. Return/Exhaust diffusers shall be Kruger.

 

  f. Perforated ceiling diffusers shall be tested in accordance with Air
Diffusion Council (ADC) code 10602R4. Sound data for diffusers shall be
calculated in accordance with International Standard ISO 3741 Comparison Method.

 

  g. The following manufactures shall be considered equal, providing
corresponding models meet specific requirements. Equivalent substituted
equipment named herein shall be submitted for the Architect’s review. Submit
alternate selections at a time of bid listing major equipment.

 

  h. Manual dampers in all drops.

 

EXHIBIT B

-5-



--------------------------------------------------------------------------------

ITEM

  

MANUFACTURER

AIR FILTERS    Kruger MIXING BOXES    Kruger GRILLES    Kruger

 

  C. THERMOSTATS

Thermostats shall be provided for each zone. Honeywell Pneumatic, Model TP970A,
2004

Direct Acting, Range 60° to 90°, Color White.

 

  D. SUBMITTALS

For Non-Standard Material Lists/Product Data: Within 5-7 days of contract award,
and prior to ordering any materials or equipment, submit for Owner’s review
complete material list including catalogue data of material and products for
work in this section.

Note: Install BTU meters for any condenser water usage at tenant cost.

ELECTRICAL

 

  1. GENERAL

 

  a. All work, material or equipment shall comply with the codes, ordinance and
regulations of the local government having jurisdiction, including Title 24 and
any participating government agencies having jurisdiction.

 

  b. 110V duplex outlet in demising or interior partitions only, as Manufactured
by Leviton or equal. Color: White.

 

  c. Maximum eight outlets per 20 amps 3 phase 4-wire circuit, spacing to meet
code requirements. Minimum 2 per: office(1 quad with drop for voice/data and 1
duplex on opposite wall), conference room, reception, 2 dedicated over cabinet
at break room; junction boxes above ceiling for large open area with furniture
partitions.

 

  d. Contractors to inspect electric room and base building Electrical drawings
to include all necessary metering, connections and additional equipment, i.e.,
panels and transformers, if needed. Base building provides one (1) power panel
and one (1) lighting panel per electrical room.

 

  e. Note: Install electric meter for any above-standard electrical usage at
Tenant Cost.

 

  2. RACEWAYS

 

  a. Conduit shall be rigid galvanized steel (RGS), electrical metallic tubing
(EMT), metal clad (MC) cable, polyvinyl, chloride (PVC), and flexible or liquid
tight flexible conduit.

 

  b. Type ‘AC’ and ‘NM’ cable are not acceptable.

 

  c. Support per seismic zone 4 requirements.

 

EXHIBIT B

-6-



--------------------------------------------------------------------------------

  3. WIRING DEVICES

 

  a. Receptacles, toggle switches and coverplates shall be white (dedicated-
gray) – Leviton. Mount so that the center of the receptacles is no less than 15”
AFF.

 

  b. Maximum eight (8) outlets per 20 amp 3 phase 4-wire circuit. Spacing to
meet code requirements. Amounts to be two duplex outlets per small and three for
large private office, storage room and conference room. One dedicated outlet per
copy room; one dedicated 20-amp outlet per telephone panel and one 20-amp
circuit per 200 square foot of open area for workstations.

 

  c. All workstation hardwire connections to be building power to be supplied by
tenant.

 

  d. Transformers to be a minimum of 20% or over required capacity shall be
K-=rated dry type.

 

  e. Contractors to inspect electric room and base building electrical drawings
to include all necessary metering and connections.

 

  f. No aluminum wiring is acceptable. AC and NM cable is not to be used.

 

  g. Provide separate neutrals for each circuit. Use stranded wire for each
circuit. Use copper conductors only, no exception.

 

  h. Switch assembly to be Leviton.

 

  i. Motion sensors as required by lighting management system and by Title 24.

 

  4. TELEPHONE / DATA OUTLETS

 

  a. One (1) single box to house phone/data jack with pull string from outlet
box to area above T-bar ceiling with cover plate per office; Two (2) boxes to
house phone/data jack with pull string from outlet box to area above T-bar
ceiling with cover plate per large open area. Cover plate finish required:
white, supplied by tenant’s Telcom contractor. Mount so that the center of the
receptacles is no less than 15” AFF.

 

  b. One (1) 6’ wide by 4’ high plywood backboard installed as telephone
backboard, brace and secure to wall. Painted to match wall color. Provide one
duplex 20 amp dedicated outlet for phone service per above electrical
specification. Provide 2” conduit from floor main phone room to six inches
(6”) below ceiling at telephone backboard.

 

  c. Cable service installation for phone and data outlets by tenant’s
telephone/data vendors at tenant’s cost. Additional outlets and cover plates to
be provided by tenant’s vendors at tenant’s cost. In speculative office suites,
contractor to provide and install blank cover plates.

 

  d. Telephone panel boards to be located within tenant space and to be surface
mounted.

 

  5. TRANSFORMERS

 

  a. Transformers shall be UL listed and suitable for the application- NEMA 1 or
3 R.

 

  b. Transformers shall be 480V (primary) – 20by/120V (secondary), rated for 80
C rise above an ambient temperature of 40 C.

 

  c. Support for seismic zone 4 requirements.

 

EXHIBIT B

-7-



--------------------------------------------------------------------------------

  d. Acceptable manufacturers shall be General Electric, Cutler-Hammer, Siemens,
Square D, or Westinghouse.

 

  6. PANEL BOARDS

 

  a. Panel boards shall be UL listed and suiteable for the application- NEMA 1
or 3R.

 

  b. All circuit breakers shall be molded case, bolt-on type.

 

  c. Support per seismic zone 4 requirements.

 

  d. Acceptable manufactures shall be General Electric, Cutler-Hammer, Siemens,
Square D, or Westinghouse.

 

  7. LIGHT FIXTURES

 

  a. Light fixtures shall be 24“x 48“x 3” Parabolic Diffuser with three 32 Watt
T8 lamps per fixture size, 1-electronic ballasts. Fixtures shall be Lightolier
DPA-2T18-L-S-332-UNV03-18-29187-000M 277 V with modular wiring and
(1) electronic ballast (Advance Ballast #VEL-3P32-SC). Fixtures shall match
existing in suite with modular wiring and (1) electronic ballast (verify for 2
or 3 lamp fixture requirement based on energy efficiency requirement with
approximately 50 F.C. at desk height).

 

  b. Support per seismic zone 4 requirements.

 

  c. Quantities and locations per plans.

 

  8. LIGHT CONTROL/SWITCHING

Wall occupancy sensors – Mytec #LP-2-DC.

 

  9. EXIT SIGNS

 

  a. Edge lite with recessed ceiling mount, floating green letters on a clear
panel with LED Technology, by Dualite or equivalent.

 

  b. Quantities and locations per exiting and lighting plans.

 

  c. Single or double face and directional arrows per lighting plans.

MISCELLANEOUS

 

1. FIRE CAULKING

 

  a. General Contractor is responsible for all fire caulking required by any and
all work done during the process of construction.

 

2. PLUMBING

 

  a. Shall comply with all local codes and handicapped code requirements.
Fixture shall be: Manufacturer Elkay, ‘Hospitality sin” #BPSR-2317 – stainless
steel, two faucet holes, or equivalent. Faucet: single lever post mount bar
faucet by ‘Elkay’ #LK-4122 or equivalent.

 

  b. Plumbing bid shall include 5 gallon minimum hot water heater, or insta-hot
with mixer valve including all connections, located within tenant’s suite.

 

EXHIBIT B

-8-



--------------------------------------------------------------------------------

EXHIBIT C

AMENDMENT NO. 6

TO

MARINA VILLAGE OFFICE TECH LEASE

THIS AMENDMENT NO. 6 TO MARINA VILLAGE OFFICE TECH LEASE (this “Sixth
Amendment”) is made and entered into as of                     , 20            ,
by and between LEGACY PARTNERS I ALAMEDA, a Delaware limited liability company
(“Landlord”), and INSITE VISION INCORPORATED, a Delaware corporation (“Tenant”).

R  E  C  I  T  A  L  S  :

A. Reference is hereby made to that certain Marina Village Industrial Gross
Office Tech Lease dated as of September 1, 1996 (the “Original Lease”) between
Alameda Real Estate Investments, a California limited partnership (“Alameda”)
and Tenant, as amended by that certain: (i) Amendment No. 1 to Marina Village
Office Tech Lease dated July 20, 2001 (the “First Amendment”) between Alameda
and Tenant; (ii) Amendment No. 2 to Marina Village Office Tech Lease dated
August 1, 2003 (the “Second Amendment”) between Alameda and Tenant;
(iii) Amendment No. 3 to Marina Village Office Tech Lease dated November 21,
2006 (the “Third Amendment”) between Landlord (successor-in-interest to Alameda)
and Tenant; and (iv) Amendment No. 4 to Marina Village Office Tech Lease dated
April 1, 2007 (the “Fourth Amendment”) between Landlord and Tenant. Pursuant to
the Original Lease (as amended by the First Amendment, Second Amendment, Third
Amendment and Fourth Amendment), Tenant leased from Landlord the following
(collectively, the “Original Premises”): (i) that certain premises commonly
known as Suites 100, 103 and 104, containing approximately 20,254 rentable
square feet of space (collectively, the “Challenger Premises”) comprising the
entire rentable area of that certain building addressed as 2020 Challenger
Drive, Alameda, California (the “Challenger Building”); and (ii) that certain
premises commonly known as Suite 100, containing approximately 18,869 rentable
square feet of space (the “Original Atlantic Premises”) located in that certain
building addressed as 965 Atlantic Avenue, Alameda, California (the “Atlantic
Building”).

B. Landlord and Tenant entered into that certain Amendment No. 5 to Marina
Village Office Tech Lease dated as of May 31, 2013 (the “Fifth Amendment”),
pursuant to which the Original Premises were expanded to include approximately
5,042 rentable square feet of space located in the Atlantic Building (the
“Atlantic Expansion Space”) and comprising the balance of the rentable area of
the Atlantic Building. The Original Premises and the Atlantic Expansion Space
are collectively referred to herein as the “Premises”. The Original Lease, the
First Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment
and the Fifth Amendment are collectively referred to herein as the “Lease”.

C. Except as otherwise set forth herein, all capitalized terms used in this
Fifth Amendment shall have the same meaning as given such terms in the Lease.

 

EXHIBIT C

-1-



--------------------------------------------------------------------------------

D. Landlord and Tenant desire to amend the Lease to confirm the Atlantic
Expansion Space Commencement Date, as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Confirmation of Dates. The parties hereby confirm that the Atlantic Expansion
Space Term commenced as of             (the “Atlantic Expansion Space
Commencement Date”) for a term ending on December 31, 2020 (unless sooner
terminated as provided in the Lease, as hereby amended, or extended pursuant to
Section 8 of the Fifth Amendment). The Second Extended Term with respect to the
Challenger Premises and the Original Atlantic Premises shall also expire on
December 31, 2020 (unless sooner terminated as provided in the Lease, as hereby
amended, or extended pursuant to Section 8 of the Fifth Amendment).

2. No Further Modification. Except as set forth in this Sixth Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

EXHIBIT C

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Sixth Amendment to Lease has been executed as of the
day and year first above written.

 

LANDLORD:     LEGACY PARTNERS I ALAMEDA, LLC,     a Delaware limited liability
company,     Owner    

By: Legacy Partners Commercial, L.P.,

      a California limited partnership,

      as Property Manager and Agent for Owner

          By: Legacy Partners Commercial, Inc.,                   its General
Partner

 

   

By:                                                                   
           

Name: Hanna Eyal

Its: Senior Vice President

DRE #01178811

BL DRE #01464134

 

 

TENANT:    

INSITE VISION INCORPORATED,

a Delaware corporation

    By:  

 

      Name:       Title:       By:  

 

      Name:       Title:

 

EXHIBIT C

-3-



--------------------------------------------------------------------------------

EXHIBIT D

SCOPE OF WORK

 

1. Replace all obsolete HVAC air handlers at the Atlantic Building. This will
include providing the required cooling capacity for Tenant’s existing stability
room and Server Room (currently deficient).

 

2. Replace the obsolete boiler(s) at the Atlantic Building.

 

3, Replace the existing obsolete generator at the Atlantic Building with a new
unit having a minimum output of 110 kw.

 

4. Provide new fume hood fan replacements of all existing units at the Atlantic
Building (11-12 hoods).

 

5. Paint the entire Premises in both Buildings.

 

6. Replace carpet in all areas which are currently carpeted in both Buildings.

 

7. Paint over the removed “InSite Vision” sign on the façade of the Atlantic
Building.

 

8. Provide connectivity/integration of the Existing Premises and the Atlantic
Expansion Space as required by Tenant including matching of paint and carpet.

 

10. Repair or replacement of latches on the entry doors to both Buildings.

 

11. Replacement of broken urinals and antiquated toilets in the restrooms in
both Buildings (14 in the Challenger Building and 7 in the Atlantic Building).

 

EXHIBIT D

-1-



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CURRENT SNDA

Recording requested by and when

recorded, return to:

InSite Vision Incorporated

965 Atlantic Avenue

Alameda, California 94501

Attn: Mary-Anne Leontiades

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
is dated as of the                     day of             , 2013, between U.S.
BANK NATIONAL ASSOCIATION, AS SUCCESSOR BY APPOINTMENT TO WELLS FARGO BANK,
N.A., AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL
MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2006-FL2 (“Lender”), and INSITE VISION INCORPORATED, a Delaware corporation
(“Tenant”).

RECITALS

A. Lender is the present owner and holder of a certain loan (the “Loan”)
originally made in the face principal amount of $157,000,000.00 by Secore
Financial Corporation (“Initial Lender”) to Legacy Partners I Alameda, LLC, a
Delaware limited liability company (“Landlord”), which Loan is presently
evidenced by, among other documents and instruments, that certain Amended and
Restated Promissory Note, dated as of June 1, 2011, made by Landlord payable to
the order of Lender in the face principal amount of $147,100,035.74 (the
“Note”), and secured by, among other documents and instruments, that certain
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of February 14, 2006 (as modified from time to time, the “Deed
of Trust”), made by Landlord to First American Title Insurance Company, as
trustee for the benefit of Initial Lender, and recorded as Instrument #
1006058119 in the Alameda County, California records (the “Records”), and that
certain Assignment of Leases and Rents, dated as of February 14, 2006 (, as
modified from time to time, the “Assignment of Leases”; the Deed of Trust, the
Assignment of Leases and all other security documents now or hereafter securing
the Loan are hereinafter referred to collectively as the “Security Documents”;
the Note and the Security Documents, together with any and all other documents
and instruments evidencing or guaranteeing the Loan, are herein referred to
collectively as the “Loan Documents”), made by Landlord for the benefit of
Initial Lender, and recorded as Instrument # 2006058120 in the Records, which
Security Documents encumber certain property located in Alameda County,
California, more specifically described therein (the “Premises”).

 

EXHIBIT E

-1-



--------------------------------------------------------------------------------

B. Tenant is the lessee under that certain Marina Village Office Tech Lease
dated September 1, 1996 (the “Original Lease”) between Alameda Real Estate
Investments, a California limited partnership (“Alameda”) and Tenant, which
Original Lease has been previously amended by Amendment No. 1 to Marina Village
Office Tech Lease dated July 20, 2001 between Alameda and Tenant, Amendment
No. 2 to Marina Village Office Tech Lease dated August 1, 2003 between Alameda
and Tenant, Amendment No. 3 to Marina Village Office Tech Lease dated
November 21, 2006 between Landlord (successor-in-interest to Alameda) and
Tenant, Amendment No. 4 to Marina Village Office Tech Lease dated April 1, 2007
between Landlord and Tenant, and Amendment No. 5 to Marina Village Office Tech
Lease dated as of May 31, 2013 between Landlord and Tenant (the Original Lease,
as so amended, the “Lease”), covering certain premises as described therein (the
“Leased Premises”).

C. Tenant has agreed that the Lease is and shall be subordinate to the Security
Documents and to the lien thereof, and Lender has agreed to grant
non-disturbance to Tenant under the Lease, all on the terms and conditions
hereinafter set forth.

AGREEMENT

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Tenant agrees that the Lease is, and shall remain, subject and subordinate to
the Security Documents and to all present or future advances under the
obligations secured thereby and all renewals, amendments, modifications,
consolidations, replacements and extensions of the secured obligations and the
Security Documents, to the full extent of all amounts secured by the Security
Documents from time to time. Said subordination is to have the same force and
effect as if the Security Documents and such renewals, modifications,
consolidations, replacements and extensions thereof had been executed,
acknowledged, delivered and recorded prior to the Lease, any amendments or
modifications thereof and any notice thereof.

2. Lender agrees that, if Lender exercises any of its rights under the Security
Documents, including the exercise of any of its foreclosure rights under the
Deed of Trust, Lender shall not disturb Tenant’s right of quiet possession and
enjoyment of the Leased Premises under the terms of the Lease so long as Tenant
is not then in default after proper notice and beyond any applicable grace
period of any term, covenant or condition of the Lease as would entitle Landlord
to terminate the Lease. Further, Lender shall not include Tenant or any
sublessee of Tenant in any foreclosure proceeding involving the Property, unless
required by applicable state law for Lender to accomplish the foreclosure.

3. Tenant agrees that, in the event of a foreclosure of the Deed of Trust by
Lender or Lender’s nominee or affiliate or the acceptance of a deed in lieu of
foreclosure by Lender or Lender’s nominee or affiliate or any other succession
of Lender or Lender’s nominee or affiliate or any other transferee to fee
ownership of the Leased Premises, Tenant will attorn to and recognize, as
applicable, Lender, its successors and assigns, any purchaser of the Leased
Premises upon such a foreclosure of the Deed of Trust, or any other transferee
to fee ownership of the Leased Premises (each of the foregoing parties, as
applicable, a “Successor Owner”), as its

 

EXHIBIT E

-2-



--------------------------------------------------------------------------------

landlord under the Lease for the remainder of the term of the Lease (including
all extension periods which have been or are hereafter exercised) upon the same
terms and conditions as are set forth in the Lease, and Tenant hereby agrees to
pay and perform all of the obligations of Tenant pursuant to the Lease. Such
attornment and the non-disturbance provisions in paragraph 2 above shall be
effective and self-operative without the execution of any further instruments by
any party hereto. Nothing in this clause or otherwise under this Agreement shall
be deemed to waive any rights or remedies Tenant may have against Landlord with
regard to the Lease (as amended) or Leased Premises.

4. Tenant agrees that, in the event a Successor Owner succeeds to the interest
of Landlord under the Lease, such Successor Owner shall not be:

(a) liable for any act or omission of any prior landlord (including, without
limitation, Landlord), except as may be expressly set forth in this Agreement,
or

(b) except as expressly provided in Sections 5 and 6, below, subject to any
defenses or offsets which Tenant may have against any prior landlord (including,
without limitation, Landlord), or

(c) bound by any payment of rent or additional rent which Tenant might have paid
for more than one month in advance of the due date under the Lease to any prior
landlord (including, without limitation, Landlord), or

(d) bound by any surrender, termination, amendment or modification of the Lease
made without the prior written consent of such Successor Owner, or

(e) except as expressly provided in Section 5, below, obligated to cure any
defaults of any prior landlord (including, without limitation, Landlord) under
the Lease which occurred prior to the date on which such Successor Owner
succeeded to the prior landlord’s interest under the Lease; it being understood
and agreed, however, that if such Successor Owner elects not to cure any such
defaults, Tenant shall retain any rights and remedies Tenant has under the Lease
or at law against such prior landlord and, to the extent set forth in Section 5
below, against Successor Owner, or

(d) liable or bound by any right of first refusal or option to purchase all or
any portion of the Leased Premises, if any, that are not contained in the Lease
or otherwise separately consented to by Lender.

5. Tenant also agrees that any Successor Owner shall be liable only for the
performance of the obligations of the landlord under the Lease which arise
during the period of its or their ownership of the Leased Premises and shall not
be liable for any obligations of the landlord under the Lease which arise prior
to such ownership; it being understood and agreed, however, that (i) Successor
Owner shall be responsible for curing any then existing defaults on the part of
landlord under the Lease if and to the extent necessary to fulfill any
continuing obligations of the landlord under the Lease, including, without
limitation, making any repairs to the Building or the Leased Premises necessary
to maintain the Leased Premises in accordance with the terms of the Lease even
if some or all of the damage necessitating such repairs occurred prior to the
date upon which Successor Owner acquired title to the Leased Premises, and
(ii) until

 

EXHIBIT E

-3-



--------------------------------------------------------------------------------

any such existing defaults are cured, Tenant shall retain any rights and
remedies Tenant has under the Lease or at law, including, without limitation,
any rent abatement rights. Tenant further agrees that any such liability shall
be limited to the interest of Successor Owner in the Leased Premises, and Tenant
shall not be able to enforce any such liability against any other assets of
Successor Owner.

6. Tenant hereby agrees to give to Lender or any Successor Owner copies of all
notices of Landlord default(s) under the Lease in the same manner as, and
whenever, Tenant shall give any such notice of default to Landlord, and no such
notice of default shall be deemed given to Landlord unless and until a copy of
such notice shall have been so delivered to Lender or such Successor Owner,
respectively. Lender or any Successor Owner shall have the right to remedy any
Landlord default under the Lease, or to cause any default of Landlord under the
Lease to be remedied, and for such purpose Tenant hereby grants Lender or such
Successor Owner, respectively, such additional period of time (not to exceed 120
days) as may be reasonable under the circumstances to enable Lender or such
Successor Owner, respectively, to remedy, or cause to be remedied, any such
default in addition to the period given to Landlord for remedying, or causing to
be remedied, any such default. Tenant shall accept performance by Lender or any
Successor Owner of any term, covenant, condition or agreement to be performed by
Landlord under the Lease with the same force and effect as though performed by
Landlord. No Landlord default under the Lease shall exist or shall be deemed to
exist (i) as long as Lender or any other Successor Owner, in good faith, shall
have commenced to cure such default within the above referenced time period and
shall be prosecuting the same to completion with reasonable diligence, subject
to force majeure, or (ii) if possession of the Leased Premises is required in
order to cure such default, or if such default is not susceptible of being cured
by Lender, as long as Lender, in good faith, shall have notified Tenant that
Lender intends to institute proceedings under the Security Documents, and,
thereafter, as long as such proceedings shall have been instituted and
prosecuted with reasonable diligence, and as long as such proceedings do not
exceed 120 days. In the event of an election by Tenant to terminate the Lease by
reason of any default thereunder by Landlord, upon Lender’s or any Successor
Owner’s written request, given within fifteen (15) days after notice by Tenant
of its intent to terminate the Lease, Tenant, within fifteen (15) days after
receipt of such request, shall execute and deliver to Successor Owner a new
lease of the Leased Premises for the remainder of the term of the Lease upon all
of the terms, covenants and conditions of the Lease, with the only change being
the identity of the landlord thereunder, provided in all such cases, Successor
Owner satisfactorily cures the default which gave rise to the termination.
Lender shall have the right, without Tenant’s consent, to foreclose the Security
Documents or to accept a deed in lieu of foreclosure of the Deed of Trust or to
exercise any other remedies under the Security Documents.

7. Tenant hereby acknowledges that it has been advised that Landlord assigned
the Lease and the rents thereunder to Lender pursuant to the Security Documents.
Tenant hereby acknowledges that the interest of the Landlord in the Lease and
the rents thereunder were assigned to Lender solely as security for the purposes
specified in the Security Documents, and Lender shall have no duty, liability or
obligation whatsoever under the Lease or any extension or renewal thereof,
either by virtue of the Security Documents or by any subsequent receipt or
collection of rents thereunder, unless Lender shall specifically undertake such
liability in writing or unless Lender or its designee or nominee becomes the fee
owner of the Leased Premises (and in such event, subject to such limitations as
are expressly set forth in this Agreement). Tenant

 

EXHIBIT E

-4-



--------------------------------------------------------------------------------

and Landlord agree that upon receipt by Tenant of a written notice from Lender
of a default by Landlord under the Loan, Tenant will thereafter, if requested by
Lender, pay to Lender all rent and other sums payable under the Lease.

8. Tenant hereby covenants and agrees that: (i) the Lease shall not be assigned
or sublet by Tenant, modified, amended or terminated (except a termination that
is permitted in the Lease without Landlord’s consent) without Lender’s prior
written consent in each instance; (ii) Tenant shall not pay any rent or
additional rent under the Lease more than one month in advance; (iii) Tenant
shall not voluntarily subordinate the Lease to any lien or encumbrance (other
than the Security Documents) without Lender’s prior written consent; (iv) Tenant
shall deliver to Lender, from time to time and within ten (10) days from the
date of request, but not more frequently than once in any 24 month period, a
written statement certifying to Lender that the Lease is in full force and
effect (if that is the case), that there are no defaults there under by
Landlord, or specifying any defaults that then exist, that the Lease has not
been modified or amended, or specifying any modifications or amendments, the
rent then in effect and the date through which is has been paid, the amount of
any security deposit, whether Tenant has then accepted the leased premises,
whether the Lease has been assigned or sublet by Tenant, the Lease term
commencement and expiration dates, describing any options to extend or expand
that are contained in the Lease, and that Tenant has no options or rights to
purchase any of the Property.

9. Landlord acknowledges and agrees for itself and its heirs, representatives,
successors and assigns, that: (a) nothing contained in this Agreement is
intended to create or constitute, and nothing shall be deemed or construed to
create a constitute, a waiver, modification, relinquishment or forbearance by
Lender of any of Lender’s rights or remedies under any of the Loan Documents or
at law or in equity, including, without limitation, any rights and remedies in
connection with any defaults or events of default that may now or hereafter
exist under any of the Loan Documents; (b) nothing contained in this Agreement
is intended to, and nothing shall be deemed to release Landlord from its
obligations to comply with the terms, provisions, conditions, covenants,
agreements and clauses of the Loan Documents; (c) the provisions of the Loan
Documents remain in full force and effect and must be complied with by Landlord;
and (d) Tenant is hereby authorized to pay its rent and all other sums due under
the Lease directly to Lender upon receipt of a notice as set forth in Section 7
of this Agreement from Lender and that Tenant is not obligated to inquire as to
whether a default actually exists under the Loan, and Tenant shall have no
liability to Landlord for making payments to Lender upon receipt of such a
notice.

 

EXHIBIT E

-5-



--------------------------------------------------------------------------------

10. Any notice, election, communication, request or other document or demand
required or permitted under this Agreement shall be in writing and shall be
deemed delivered on the earlier to occur of (a) receipt or (b) the date of
delivery, refusal or nondelivery indicated on the return receipt, if deposited
in a United States Postal Service Depository, postage prepaid, sent certified or
registered mail, return receipt requested, or if sent via a recognized
commercial courier service providing for a receipt, addressed to Tenant or
Lender, as the case may be, at the following addresses:

 

  If to Tenant: InSite Vision Incorporated

    965 Atlantic Avenue

    Alameda, California 94501

    Attn: Mary-Anne Leontiades

 

  If to Lender: U.S. Bank National Association, as

    successor by appointment to the Wells

    Fargo Bank, N.A., as Trustee for the

    Certificateholders of the J.P. Morgan Chase

    Commercial Mortgage Securities Corp.,

    Commercial Mortgage Pass-Through

    Certificates, Series 2006-FL2

    c/o TriMont Real Estate Advisors, Inc.

    3424 Peachtree Road NE, Suite 2200

    Atlanta, GA 30326

    Attention: Mr. J. Gregory Winchester,

    Reference: Marina Village/Series 2006-FL2

11. This Agreement shall inure to the benefit of the parties hereto, their
respective successors and permitted assigns, and any Successor Owner, and its
heirs, personal representatives, successors and assigns.

12. If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Lender or any Successor Owner, as
applicable.

13. Neither this Agreement nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing executed by the party against which enforcement of the termination,
amendment, supplement, waiver or modification is sought.

14. This Agreement shall be construed in accordance with the laws of the state
of in which the Leased Premises is located.

15. The person executing this Agreement on behalf of Tenant is authorized by
Tenant to do so and execution hereof is the binding act of Tenant enforceable
against Tenant.

16. This Agreement may be executed in one or more counterparts, and it shall be
deemed fully executed when each party hereto has executed a counterpart. A
facsimile or email of an executed counterpart shall be deemed an original
executed counterpart and fully effective as such for all purposes.

(SIGNATURES AND ACKNOWLEDGMENTS APPEAR ON FOLLOWING PAGES)

 

EXHIBIT E

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

  LENDER:   U.S. BANK NATIONAL ASSOCIATION, AS SUCCESSOR BY APPOINTMENT TO WELLS
FARGO BANK, N.A., AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE J.P. MORGAN CHASE
COMMERCIAL MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-FL2   By:    TRIMONT REAL ESTATE ADVISORS, INC.,     
a Georgia corporation, as special servicer      By:   

 

        Name: Lynn McKee         Title:   Senior Vice President

ACKNOWLEDGMENT OF LENDER

State of                                 )

County of                             )

On                             , before me,
                                                         (insert name and title
of the officer), personally appeared                                          
       , who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                           (Seal)

(SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE ON NEXT PAGE)

 

EXHIBIT E

-7-



--------------------------------------------------------------------------------

TENANT: INSITE VISION INCORPORATED, a Delaware corporation By:  

 

  Name:   Title:

ACKNOWLEDGMENT OF TENANT

State of                             )

County of                         )

On                             , before me,
                                    (insert name and title of the officer),
personally appeared                                         , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                      (Seal)

(SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE ON NEXT PAGE)

 

EXHIBIT E

-8-



--------------------------------------------------------------------------------

LANDLORD:

Executed for the purposes of indicating its acknowledgment of and consent to
this Agreement, including, without limitation, its acknowledgment and agreement
to Section 9 of this Agreement.

LEGACY PARTNERS I ALAMEDA,

LLC, a Delaware limited liability company

Owner

 

By:   Legacy Partners Commercial, L.P.,     a California limited partnership,  
  as Property Manager and Agent for Owner  

By: Legacy Partners Commercial, Inc.,

         its General Partner

 

  By:  

 

 

 

Name: Hanna Eyal

Its: Senior Vice President

DRE #01178811

BL DRE #01464134

 

EXHIBIT E

-9-



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF LANDLORD

ACKNOWLEDGMENT

State of California                         )

County of San Mateo                    )

On                                                          , before
me,                                         
                                                             ,

(insert name of notary)

Notary Public, personally appeared                                          
                                                    , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                             
                        (Seal)

(END OF SIGNATURES AND ACKNOWLEDGEMENTS)

 

EXHIBIT E

-10-



--------------------------------------------------------------------------------

EXHIBIT F

 

LOGO [g594582g82w69.jpg]

 

EXHIBIT F

-1-



--------------------------------------------------------------------------------

 

LOGO [g594582g19v59.jpg]

 

EXHIBIT F

-2-